                  Case 20-10343-LSS             Doc 5       Filed 02/18/20        Page 1 of 88




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                               (Joint Administration Requested)
                           Debtors.


              DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS
        (I) AUTHORIZING THE DEBTORS TO UTILIZE CASH COLLATERAL
     PURSUANT TO 11 U.S.C. § 363; (II) GRANTING ADEQUATE PROTECTION
    TO THE PREPETITION SECURED PARTIES PURSUANT TO 11 U.S.C. §§ 105(a),
      361, 362, 363 AND 507; (III) SCHEDULING A FINAL HEARING PURSUANT
     TO BANKRUPTCY RULE 4001(b); AND (IV) GRANTING RELATED RELIEF

         The Boy Scouts of America and Delaware BSA, LLC, the non-profit corporations that

are debtors and debtors in possession in the above-captioned chapter 11 cases (collectively, the

“Debtors”), submit this motion (this “Motion”), pursuant to sections 105(a), 361, 362, 363, and

507 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), rules

2002, 4001, 6003, 6004 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

and rules 2002-1, 4001-2 and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), for entry of

an interim order (the “Interim Order”), substantially in the form attached hereto as Exhibit A, (i)

authorizing the Debtors to use the Cash Collateral of the Prepetition Agent (each as defined

below); (ii) granting adequate protection to the Prepetition Secured Parties (as defined below);

(iii) scheduling a hearing to consider approval of the Motion on a final basis (the “Final

Hearing”); and (iv) granting related relief. The facts and circumstances supporting this Motion


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
                 Case 20-10343-LSS             Doc 5        Filed 02/18/20     Page 2 of 88




are set forth in the Declaration of Brian Whittman in Support of the Debtors’ Chapter 11

Petitions and First Day Pleadings (the “First Day Declaration”), filed concurrently herewith.2 In

further support of this Motion, the Debtors respectfully state as follows:

                         STATUS OF THE CASES AND JURISDICTION

        1.       On the date hereof (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

Court for the District of Delaware (the “Court”). Concurrently with the filing of this Motion, the

Debtors have requested joint administration and procedural consolidation of these chapter 11

cases pursuant to Bankruptcy Rule 1015(b). The Debtors continue to operate and maintain their

non-profit organization and manage their properties as debtors in possession pursuant to sections

1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment of a trustee

or examiner in these cases, and no statutory committee has been appointed.

        2.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2), and the Debtors confirm their consent, pursuant to Local Rule 9013-1(f), to

the entry of a final order or judgment by the Court in connection with this Motion if it is

determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

connection herewith consistent with Article III of the United States Constitution.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.




2
 All capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
First Day Declaration.


                                                        2
                 Case 20-10343-LSS             Doc 5        Filed 02/18/20      Page 3 of 88




        4.       The statutory and other bases for the relief requested in this Motion are sections

105(a), 361, 362, 363, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6003,

6004 and 9014 and Local Rules 2002-1, 4001-2 and 9013-1.

                                 BACKGROUND OF THE DEBTORS

        5.       The BSA is a federally chartered non-profit corporation under title 36 of the

United States Code. The BSA is exempt from federal income tax under section 501(c)(3) of the

Internal Revenue Code. Founded in 1910 and chartered by an act of Congress in 1916, the BSA

is one of the largest youth organizations in the United States and one of the largest Scouting

organizations in the world, with approximately 2.2 million registered youth participants and

approximately 800,000 adult volunteers. As a non-profit corporation, the BSA is required to

adopt and carry out a charitable, religious, educational, or other philanthropic mission. The

BSA’s mission is to prepare young people for life by instilling in them the values of the Scout

Oath and Law,3 encouraging them to be trustworthy, kind, friendly and helpful, while also

training youth in responsible citizenship, skills development and self-reliance through

participation in a wide range of outdoor activities, educational programs, and, at older ages,

career-oriented programs in partnership with community organizations. Delaware BSA, LLC

(“Delaware BSA”) is a non-profit limited liability company incorporated under the laws of

Delaware and exempt from federal income tax under section 501(c)(3) of the Internal Revenue

Code. BSA is the sole member of Delaware BSA.

        6.       To carry out its mission of developing youth leaders of character and integrity, the

BSA grants charters to thousands of local organizations across the country, including faith-based


3
  Scout Oath: “On my honor I will do my best to do my duty to God and my country and to obey the Scout Law; to
help other people at all times; to keep myself physically strong, mentally awake, and morally straight.” Scout Law:
“A Scout is trustworthy, loyal, helpful, friendly, courteous, kind, obedient, cheerful, thrifty, brave, clean, and
reverent.”


                                                        3
                  Case 20-10343-LSS         Doc 5       Filed 02/18/20   Page 4 of 88




institutions, clubs, civic associations, educational institutions, and businesses. These chartered

organizations, in turn, form Scouting units—referred to as “packs” for Cub Scouts, “troops” for

Scouts BSA (formerly known as Boy Scouts), “crews” for Venturing, “ships” for Sea Scouts,

“labs” for STEM Scouts, and “posts” for Exploring. Scouting units are led by adult volunteers

appointed by the chartered organization. Each of the BSA’s approximately 81,000 Scouting

units in the United States is organized, registered, and supported by one of 261 local councils

that are chartered by the BSA and oversee the Scouting program in an assigned geographic area.

Each local council is separately incorporated under the non-profit laws of its respective state,

maintains an independent board of directors and senior management, and is exempt from federal

income tax under section 501(c)(3) of the Internal Revenue Code. The BSA does not hold any

equity interest in any local council, chartered organization, or Scouting unit, and only the BSA

and its wholly owned subsidiary, Delaware BSA, are debtors in these chapter 11 cases.

Additional information regarding the BSA, its mission and operations, and the events and

circumstances preceding the Petition Date is set forth in the First Day Declaration and the

Debtors’ Informational Brief, filed concurrently herewith.

                                       RELIEF REQUESTED

       7.         By this Motion, the Debtors respectfully request that the Court enter the Interim

Order, substantially in the form attached hereto as Exhibit A, and, after the Final Hearing, the

Final Order, granting, among other things, the following relief:

            (a)   authorizing the Debtors to continue to use Cash Collateral and all other
                  Prepetition Collateral (each as defined below) in which any of the Prepetition
                  Secured Parties (as defined below) have an interest, in accordance with the
                  Interim Order;

            (b)   authorizing the Debtors to provide adequate protection to the Prepetition Secured
                  Parties to the extent of any diminution in value of their interest in the Prepetition
                  Collateral, including Cash Collateral, under or in connection with (i) the
                  Prepetition Secured Agreements; (ii) the Loan Documents (as defined in the


                                                    4
                   Case 20-10343-LSS            Doc 5        Filed 02/18/20      Page 5 of 88




                   Credit Agreements); (iii) the Bond Documents (as defined in the Bond
                   Agreements); and (iv) the liens and security interests arising therefrom ((i)-(iv)
                   are collectively defined as the “Prepetition Loan Documents”);

             (c)   subject to certain challenge rights of certain parties in interest (subject to the
                   limitations specified herein), approving certain stipulations by the Debtors with
                   respect to the Prepetition Loan Documents;

             (d)   vacating and modifying the automatic stay imposed by section 362 of the
                   Bankruptcy Code to the extent set forth herein;

             (e)   subject only to and effective upon entry of the Final Order, waiving the Debtors’
                   right to assert with respect to the Prepetition Collateral or the Adequate Protection
                   Collateral (as defined below) (i) any claims to surcharge pursuant to section
                   506(c) of the Bankruptcy Code, (ii) any “equities of the case” exception pursuant
                   to section 552(b) of the Bankruptcy Code, and (iii) the equitable doctrine of
                   “marshalling” or any similar doctrine;

             (f)   authorizing the Debtors to (i) maintain and extend existing letters of credit under
                   the 2019 RCF Agreement and 2010 RCF Agreement (each as defined below), and
                   (ii) obtain new letters of credit to replace or backstop such existing letters of
                   credit and to cash collateralize such new letters of credit; provided, that, for the
                   avoidance of doubt, no new letters of credit shall be issued under the 2019 RCF
                   Agreement or the 2010 RCF Agreement other than to replace or backstop existing
                   letters of credit;

             (g)   scheduling, pursuant to Bankruptcy Rule 4001(b) and Local Rule 4001-2(c), a
                   final hearing (the “Final Hearing”), to be held within thirty-five (35) days of the
                   entry of the Interim Order to consider entry of the Final Order approving the relief
                   granted herein on a final basis;

             (h)   waiving any applicable stay with respect to the effectiveness and enforceability of
                   the Interim Order and, as later applicable, the Final Order (including a waiver
                   pursuant to Bankruptcy Rule 6004(h)); and

             (i)   granting related relief.

          SUMMARY OF MATERIAL PROVISIONS OF THE INTERIM ORDER

        8.         In accordance with the disclosure requirements of Bankruptcy Rule 4001(b), the

Debtors submit the following summary of the material provisions of the Interim Order.4



4
 This summary of the material terms of the Interim Order is qualified in its entirety by reference to the applicable
provisions of the Interim Order. In the event of any conflict or inconsistency between this summary and the
provisions of the Interim Order, the provisions of the Interim Order shall control.


                                                         5
                Case 20-10343-LSS           Doc 5        Filed 02/18/20    Page 6 of 88




   Material Term                                             Summary
Entities with Interest    The following party has an interest in Cash Collateral:
in Cash Collateral
                          JPMorgan Chase Bank, National Association (“JPM”), as the prepetition lender
                          (the “Prepetition Secured Lender”) and prepetition collateral agent (the
Interim Order ¶ E(viii)
                          “Prepetition Agent,” and collectively with the Prepetition Secured Lender, the
                          “Prepetition Secured Parties”)
Purposes for Use of       Subject to Court approval, the Debtors will use Cash Collateral to facilitate the
Cash Collateral           orderly continuation of the operation of their businesses, to maintain business
                          relationships with vendors, suppliers and customers, to make payroll, to make
Interim Order ¶ H         capital expenditures, and to satisfy other working capital and operational needs.


Budget and                Budget. An initial 13-week budget setting forth the Debtors’ projected receipts,
Reporting Provisions      disbursements and accrued Professional Fees, as approved by the Prepetition
                          Secured Parties, is attached to the Interim Order as Exhibit 1.

                          Reporting Provisions.
Interim Order ¶ 6             On or before the last business day of every fourth calendar week
                                  starting on the first Friday five (5) weeks following the entry of the
                                  Interim Order, an updated Budget (the “Proposed Budget”) with respect
                                  to the Debtors for the current calendar week then ended and the
                                  immediately following consecutive 12 weeks (collectively, 13 weeks),
                                  set forth on a weekly basis.
                              If the Debtors and the Prepetition Secured Parties are unable to agree on
                                  a Proposed Budget’s terms, the Debtors reserve the right to seek an
                                  expedited hearing with the Court to resolve such disagreement. In that
                                  event, the Prepetition Secured Parties shall not oppose the request for
                                  expedited consideration provided that any such hearing is held on not
                                  less than 48 hours’ notice to the Prepetition Secured Parties. In the
                                  event of any dispute regarding the terms of a Proposed Budget, the
                                  Debtors and the Prepetition Secured Parties reserve any and all rights
                                  under the Bankruptcy Code or applicable law.
                              On or before the fifth (5th) business day following every fourth
                                  calendar week, starting the first Friday five (5) weeks following the
                                  entry of the Interim Order, a report (each a “Variance Report”), in each
                                  case certified by a “Financial Officer” (as defined in the 2019 RCF
                                  Agreement) of BSA, showing (x) for the four-week period ended the
                                  preceding Friday (the “Test Period”), the cumulative actual “Total Cash
                                  Receipts,” “Total Third Party Disbursements Excluding Professional
                                  Fees” and “Net Cash Flow Excluding Professional Fees”; and (y) the
                                  variance (as a percentage) of the amounts set forth in clause (x) from
                                  the amounts set forth in then-applicable Budget.
                              On each Friday following entry of the Interim Order, the Debtors shall
                                  provide to the Prepetition Secured Parties a report showing the actual
                                  cash receipts and disbursements for the week ending the preceding
                                  Friday.
                              Debtors shall provide all financial reports, forecasts and all other
                                  financial documentation, pleadings and other filings that are reasonably


                                                     6
               Case 20-10343-LSS         Doc 5        Filed 02/18/20     Page 7 of 88




   Material Term                                            Summary
                               requested by the Prepetition Secured Parties or their representatives and
                               agents.
                           Debtors shall provide all such information that is afforded to the
                               Creditors’ Committee and/or the Creditors’ Committee’s respective
                               legal or financial advisors (other than information subject to the
                               confidentiality procedures to protect abuse victims as described in the
                               Notice and Confidentiality Procedures Motion.
                           Upon reasonable notice, at reasonable times during normal business
                               hours, the Debtors shall (a) permit representatives of the Prepetition
                               Secured Parties to visit and inspect any of their respective properties, to
                               examine and make abstracts or copies from any of their respective
                               books and records, to tour the Debtors’ business premises and other
                               properties, and (b) cause their representatives and agents to make
                               themselves reasonably available to discuss the Debtors’ affairs,
                               financial condition, properties, business, operations and accounts with
                               the representatives and agents of the Prepetition Secured Parties.
Adequate Protection   As an inducement to the Prepetition Secured Parties to permit the use of
                      Prepetition Collateral (including Cash Collateral) and as adequate protection of
                      the Prepetition Secured Parties’ interests in Prepetition Collateral (including
                      Cash Collateral), for any postpetition Diminution in Value of its interests in the
Interim Order ¶ 5     Prepetition Collateral (including Cash Collateral), the Debtors are proposing to
                      provide the following to the Prepetition Secured Parties (collectively, the
                      “Adequate Protection Obligations”):
                           Adequate Protection Liens. Valid, binding, continuing, enforceable,
                               fully perfected, first priority senior replacement security interests in
                               liens on (collectively, the “Adequate Protection Liens”) any and all
                               tangible and intangible pre- and postpetition property (other than
                               Restricted Assets) of the Debtors, whether existing before, on or after
                               the Petition Date, together with any proceeds thereof, including,
                               without limitation, any and all cash and any investment of such cash,
                               inventory, accounts receivable, other rights to payment whether arising
                               before or after the Petition Date, contracts, properties, plants, fixtures,
                               machinery, equipment, general intangibles, documents, instruments,
                               securities, chattel paper, interests in leaseholds, real properties, deposit
                               accounts, securities accounts, patents, copyrights, trademarks, trade
                               names, rights under license agreements and other intellectual property,
                               capital stock of subsidiaries, wherever located, and the proceeds,
                               products, rents and profits of the foregoing, whether arising under
                               section 552(b) of the Bankruptcy Code or otherwise, of all the
                               foregoing (collectively, the “Adequate Protection Collateral”) provided,
                               that “Adequate Protection Collateral” shall specifically exclude all
                               Restricted Amounts and Excluded Property (as defined in the Security
                               Agreement).
                           Adequate Protection Claims. The Adequate Protection Obligations due
                               to the Prepetition Agent shall constitute allowed superpriority
                               administrative expense claims against the Debtors in the amount of any
                               actual diminution (if any) in value of the Prepetition Collateral,
                               including Cash Collateral, as provided in section 507(b) of the


                                                  7
                Case 20-10343-LSS           Doc 5       Filed 02/18/20     Page 8 of 88




   Material Term                                             Summary
                                 Bankruptcy Code (the “Adequate Protection Superpriority Claims”).
                                Adequate Protection Payments. The Debtors shall pay to the Prepetition
                                 Agent for the benefit of the Prepetition Secured Parties all accrued and
                                 unpaid interest (including, for the avoidance of doubt, interest accruing
                                 and becoming due after the Petition Date) at the non-default rates and
                                 consistent with the ordinary course interest payment dates set forth in
                                 each respective Prepetition Loan Document. As additional adequate
                                 protection, the Prepetition Agent shall receive from the Debtors, for the
                                 benefit of the Prepetition Secured Lender, current cash payments of all
                                 reasonable and documented prepetition and postpetition fees and
                                 expenses payable to the Prepetition Secured Parties under the
                                 Prepetition Loan Documents, including, but not limited to, the
                                 reasonable and documented prepetition and postpetition fees and
                                 disbursements of legal counsel, financial advisors and other
                                 consultants.
Priority of Adequate             The Adequate Protection Liens shall be junior only to (a) the Carve-Out
Protection Claims                 (as defined herein), and (b) any Permitted Encumbrance. The Adequate
and Adequate                      Protection Liens shall otherwise be senior to all other security interests
Protection Liens                  in, liens on, or claims against any of the Adequate Protection Collateral.
                              The Adequate Protection Obligations due to the Prepetition Agent shall
Interim Order ¶ 5                 constitute allowed superpriority administrative expense claims against
                                  the Debtors in the amount of any actual diminution (if any) in value of
                                  the Prepetition Collateral, including Cash Collateral, as provided in
                                  section 507(b) of the Bankruptcy Code, with priority in payment over
                                  any and all unsecured claims and administrative expense claims against
                                  the Debtors, now existing or hereafter arising, of any kind or nature
                                  whatsoever, including, without limitation, administrative expenses of
                                  the kinds specified in or ordered pursuant to sections 105, 326, 327,
                                  328, 330, 331, 361, 362, 363, 364, 365, 503(a), 503(b), 506(c), 507(a),
                                  507(b), 546(c), 546(d), 552(b), 726, 1113, 1114 and any other provision
                                  of the Bankruptcy Code, and shall at all times be senior to the rights of
                                  the Debtors and any successor trustee or creditor in these Chapter 11
                                  Cases or any Successor Case (the “Adequate Protection Superpriority
                                  Claims”), subject and subordinate only to the Carve-Out (as defined
                                  herein).
Perfection of            Upon entry of the Interim Order, the Adequate Protection Liens will be
Adequate Protection      perfected without the need for execution by the Debtors or the recordation or
Liens                    other filing by the Prepetition Secured Parties of security agreements, control
                         agreements, pledge agreements, financing statements, mortgages or other
                         similar documents, or the possession or control by the Prepetition Agent of any
                         Adequate Protection Collateral.
Interim Order ¶¶ 5(i),
11                       The Prepetition Secured Parties is authorized, but not required, to file or record
                         financing statements, trademark filings, copyright filings, patent filings,
                         mortgages, deeds of trust, notices of lien or similar instruments in any
                         jurisdiction, or take possession of or control over cash or securities, or take any
                         other action in order to validate and perfect the Adequate Protection Liens.
                         Upon the reasonable request of any of the Prepetition Secured Parties, the
                         Prepetition Secured Parties (at the Debtors’ cost and expense) and the Debtors,


                                                    8
                Case 20-10343-LSS          Doc 5       Filed 02/18/20     Page 9 of 88




   Material Term                                           Summary
                        without any further consent of any party, are authorized to take, execute, deliver
                        and file such instruments (in each case, without representation or warranty of
                        any kind) to enable the Prepetition Secured Parties to further validate, perfect,
                        preserve and enforce the Adequate Protection Liens. All such documents will
                        be deemed to have been recorded and filed as of the Petition Date.
                        A certified copy of the Interim Order (or the notice of the filing hereof) may, in
                        the discretion of the Prepetition Secured Parties, be filed with or recorded in
                        filing or recording offices in addition to or in lieu of such financing statements,
                        mortgages, deeds of trust, notices of lien or similar instruments, and all filing
                        offices are authorized to accept such certified copy of the Interim Order or
                        notice for filing and/or recording, as applicable.
Modification of         The automatic stay under section 362(a) of the Bankruptcy Code is modified to
Automatic Stay          the extent necessary to effectuate all of the terms and provisions of the Interim
                        Order, including, without limitation, to: (a) permit the Debtors to grant the
                        Adequate Protection Liens and Adequate Protection Superpriority Claims;
                        (b) permit the Debtors to perform such acts as the Prepetition Secured Parties
Interim Order ¶ 10      may request to assure the perfection and priority of the liens granted by the
                        Interim Order; (c) permit the Debtors to incur all liabilities and obligations to
                        the Prepetition Secured Parties under the Interim Order; (d) authorize the
                        Debtors to pay, and the Prepetition Secured Parties to retain and apply, any
                        payments made in accordance with the terms of the Interim Order; and (e)
                        permit the Prepetition Secured Parties to exercise all rights and remedies
                        provided for under Interim Order.

Debtors’ Stipulations          On August 11, 2010, Boy Scouts of America (“BSA”) entered into that
                                certain Credit Agreement (as amended, supplemented or otherwise
Interim Order ¶¶ E(i)           modified as of the Petition Date, and together with all security, pledge
                                and guaranty agreements and all other documentation executed in
                                connection with any of the foregoing, the “2010 RCF Agreement”),
                                pursuant to which JPM, as Prepetition Secured Lender, made term
                                loans to BSA in an aggregate amount of $25,000,000 and agreed to
                                make revolving loans to BSA and issue letters of credit on behalf of
                                BSA in an aggregate amount of up to $75,000,000;
                               on November 5, 2010, BSA and non-debtor Arrow WV, Inc. (“Arrow”)
                                entered into that certain Bond Purchase and Loan Agreement with The
                                County Commission of Fayette County, West Virginia (the “Issuer”)
                                and JPM (as amended, supplemented or otherwise modified as of the
                                Petition Date, the “2010 Bond Agreement”) pursuant to which the
                                Issuer issued The County Commission of Fayette County (West
                                Virginia) Commercial Development Revenue Bond (Arrow WV
                                Project), Series 2010A in an aggregate principal amount of $50,000,000
                                and Series 2010B in an aggregate principal amount of $50,000,000
                                (collectively, the “2010 Bonds”), the proceeds of which were loaned to
                                BSA. The loans from the Issuer to BSA were evidenced by that certain
                                Promissory Note - 2010A executed by BSA and payable to the order of
                                the Issuer in the original principal amount of $50,000,000 and that
                                certain Promissory Note - 2010B executed by BSA and payable to the
                                order of the Issuer in the original principal amount of $50,000,000,


                                                   9
               Case 20-10343-LSS         Doc 5     Filed 02/18/20      Page 10 of 88




    Material Term                                          Summary
                                which notes were pledged by the Issuer to secure the repayment of the
                                2010 Bonds. The Series 2010A Bonds and 2010A Note were paid off
                                on November 5, 2015;
                               on March 9, 2012, BSA and Arrow entered into that certain Bond
                                Purchase and Loan Agreement with the Issuer and JPM (as amended,
                                supplemented or otherwise modified as of the Petition Date, the “2012
                                Bond Agreement”, and together with the 2010 Bond Agreement, the
                                “Bond Agreements”) pursuant to which the Issuer issued The County
                                Commission of Fayette County (West Virginia) Commercial
                                Development Revenue Bond (Arrow WV Project), Series 2012 in an
                                aggregate principal amount not to exceed $175,000,000 (the “2012
                                Bonds”, and together with the 2010 Bonds, the “Bonds”), the proceeds
                                of which were loaned to BSA. The loans from the Issuer to BSA are
                                evidenced by that certain Promissory Note - 2012 executed by BSA and
                                payable to the order of the Issuer in the original principal amount of
                                $175,000,000, which note was pledged by the Issuer to secure the
                                repayment of the Bonds;
                               on March 21, 2019, BSA entered into that certain Credit Agreement (as
                                amended, supplemented or otherwise modified as of the Petition Date,
                                and together with all security, pledge and guaranty agreements and all
                                other documentation executed in connection with any of the foregoing,
                                the “2019 RCF Agreement”, and collectively with the 2010 RCF
                                Agreement, the “Credit Agreements”),5 pursuant to which JPM, as
                                lender, agreed to make revolving loans to BSA and issue letters of
                                credit on behalf of BSA in an aggregate amount of up to $71,500,000;
                               as of the Petition Date, the Debtors were liable to the Prepetition
                                Secured Parties pursuant to the Prepetition Loan Documents for (a) the
                                aggregate principal amount not less than (1) $61,542,720 in respect of
                                letters of credit issued on behalf of BSA under the 2019 RCF
                                Agreement, if such letters of credit are ultimately drawn, (2)
                                $11,250,000 in respect of term loans made to BSA, and $25,212,317 in
                                respect of revolving loans made to BSA and $44,299,743 for letters of
                                credit issued on behalf of BSA, if such letters of credit are ultimately
                                drawn, under the 2010 RCF Agreement, (3) $40,137,274 under the
                                2010 Bond Agreement, (4) $145,662,101 under the 2012 Bond
                                Agreement, and (b) accrued and unpaid interest, fees, expenses
                                (including advisors fees and expenses, in each case, that are chargeable
                                or reimbursable under the Prepetition Loan Documents), disbursements,
                                charges, claims, indemnities and other costs and obligations of
                                whatever nature incurred in connection therewith which are chargeable
                                or otherwise reimbursable under the Prepetition Loan Documents or
                                applicable law, whether arising before or after the Petition Date,
                                including any “Obligations” (as defined in each respective Prepetition
                                Loan Documents), of any kind or nature, whether or not evidenced by
                                any note, agreement or other instrument, whether or not contingent,

5
 The Bond Agreements and the Credit Agreements are collectively referred to as the “Prepetition Secured
Agreements,” and the facilities associated therewith, the “Prepetition Secured Facilities”.



                                                  10
                 Case 20-10343-LSS              Doc 5      Filed 02/18/20         Page 11 of 88




    Material Term                                                Summary
                                     whenever arising, accrued, accruing, due, owing, or chargeable in
                                     respect of any of the Debtors’ obligations under the Prepetition Loan
                                     Documents ((a) through (b) are collectively defined as the “Prepetition
                                     Obligations”);
                                    all of the Prepetition Obligations constitute the legal, valid, binding and
                                     unconditional obligations of the Debtors to the Prepetition Secured
                                     Parties, enforceable in accordance with their terms (other than in
                                     respect of the stay of enforcement arising from section 362 of the
                                     Bankruptcy Code);
                                    no portion of the Prepetition Obligations or any payments made to the
                                     Prepetition Secured Parties or applied to or paid on account of the
                                     obligations owing under the Prepetition Loan Documents prior to the
                                     Petition Date is subject to any contest, avoidance, reduction,
                                     recharacterization, subordination (whether equitable, contractual or
                                     otherwise), recovery, reduction, recoupment, disallowance, impairment,
                                     rejection, attack, effect, counterclaim, cross-claim, set-off, offset,
                                     defense or any other claim (as defined in the Bankruptcy Code) of any
                                     kind, cause of action or any other challenge of any kind or nature under
                                     the Bankruptcy Code or any other applicable law or regulation or
                                     otherwise and the Debtors do not possess, and shall not assert, any
                                     claim, counterclaim, setoff or defense of any kind, nature or description
                                     that would in any way affect the validity, enforceability and non-
                                     avoidability of any Prepetition Obligations;
                                    pursuant to and in connection with the Prepetition Loan Documents,
                                     each Debtor granted to JPM, in its capacity as the Prepetition Agent, for
                                     the benefit of the Prepetition Secured Parties, continuing, legal, valid,
                                     binding, properly perfected, enforceable, non-avoidable first priority
                                     liens on and security interests in (the “Prepetition Liens”) all of the
                                     “Collateral” (as defined in each respective Prepetition Loan
                                     Documents) (the “Prepetition Collateral”),6 which Prepetition Liens (a)
                                     secure all of the Prepetition Obligations; (b) are not subject to any
                                     contest, avoidance, recharacterization, subordination (whether
                                     equitable, contractual or otherwise) (except as expressly set forth in
                                     subclause (c) below), recovery, reduction, attachment, recoupment,
                                     disallowance, impairment, rejection, attack, effect, counterclaim,
                                     cross-claim, set-off, offset, challenge, defense or any other claim (as
                                     defined in the Bankruptcy Code) of any kind, cause of action or any
                                     other challenge of any nature under the Bankruptcy Code or any other
                                     applicable law or regulation or otherwise; and (c) are and remain senior
                                     in priority over any and all other liens on and security interests in the

6
  For the avoidance of doubt, the definition of “Prepetition Collateral” shall specifically exclude all (i) amounts
payable in connection with any agreement by a donor, grantor or other Person to donate or otherwise contribute
funds to a Debtor if the use of such funds to be donated is restricted by such Person or applicable state law to a
purpose other than the Project (the “Restricted Amounts”), and (ii) Excluded Property. Person, Debtor, Project and
Excluded Property have the same meaning ascribed to them in that certain Third Amended and Restated Security
Agreement dated as of March 21, 2019 (the “Security Agreement”), by and among BSA and Arrow, as debtors,
JPM, in its capacity as collateral agent, JPM, in its capacity as the lender under the Credit Agreements, and as holder
under the Bond Agreements.


                                                         11
         Case 20-10343-LSS     Doc 5      Filed 02/18/20       Page 12 of 88




Material Term                                      Summary
                      Prepetition Collateral, subject only to valid, perfected and unavoidable
                      liens permitted under the Prepetition Loan Documents to the extent that
                      such liens or security interests are senior to or pari passu with the
                      Prepetition Liens (a “Permitted Encumbrance”);
                     the Prepetition Secured Parties duly perfected the Prepetition Liens in
                      the Prepetition Collateral by, among other things, filing financing
                      statements, and, where necessary, possessing the relevant instruments,
                      certificates, or other property;
                     the aggregate value of the Prepetition Collateral exceeds the aggregate
                      amount of the Prepetition Obligations;
                     as of the Petition Date, other than as expressly permitted under the
                      Prepetition Loan Documents, there were no liens on or security
                      interests in the Prepetition Collateral other than the Prepetition Liens;
                     the Debtors have waived, discharged and released any right they may
                      have to challenge the Prepetition Obligations and the Prepetition Liens
                      on the Prepetition Collateral, and to assert any offsets, set-offs,
                      recoupments, defenses, claims, objections, challenges of any kind,
                      causes of action and/or choses of action against the Prepetition Secured
                      Parties, with respect to the Prepetition Obligations, the Prepetition
                      Liens, or the Prepetition Collateral;
                     any payments made on account of the Prepetition Obligations before
                      the Petition Date were (a) payments out of the Prepetition Collateral,
                      and/or (b) made in the ordinary course of business and did not diminish
                      any property otherwise available for distribution to unsecured creditors;
                     all of the Debtors’ cash, including the cash in their deposit accounts and
                      other accounts, wherever located, whether as original collateral or
                      proceeds of other Prepetition Collateral, constitutes Cash Collateral (as
                      defined below) and is Prepetition Collateral of the Prepetition Secured
                      Parties; provided, however, the definitions of “Cash Collateral” and
                      “Prepetition Collateral” shall specifically exclude all Restricted
                      Amounts and Excluded Property (as defined in the Security
                      Agreement);
                     the Debtors admit, stipulate, acknowledge and agree that the Prepetition
                      Secured Parties may credit bid the full amount of (or any portion of) the
                      Prepetition Obligations;
                     none of the Prepetition Secured Parties constitutes a control person or
                      insider of the Debtors by virtue of any of the actions taken by any of
                      them in respect of or in connection with (a) making the decision to
                      consent to the use of Cash Collateral; (b) extending other financial
                      accommodations to the Debtors under the Interim Order; (c) making the
                      decision to make the loans and financial accommodations under the
                      Prepetition Loan Documents; (d) administering the loans and financial
                      accommodations extended under the Prepetition Loan Documents; (e)
                      extending other financial accommodations to the Debtors under the
                      Prepetition Loan Documents; and (f) making the decision to collect the
                      indebtedness and obligations of the Debtors, the Prepetition Secured
                      Parties shall not be considered to be exercising control over any


                                        12
               Case 20-10343-LSS       Doc 5      Filed 02/18/20        Page 13 of 88




   Material Term                                           Summary
                               operations of the Debtors or acting in any way as a responsible person,
                               or as an owner or operator under any applicable law; and
                           the Prepetition Secured Parties are entitled, pursuant to sections 361,
                               362(c)(2), 363(e), 364(d)(l) and 507 of the Bankruptcy Code, to
                               adequate protection of their respective interests in the Prepetition
                               Collateral, including the Cash Collateral, to the extent of any
                               diminution in the value of the Prepetition Collateral occurring from and
                               after the Petition Date, in exchange for (a) the use of Cash Collateral,
                               (b) the subordination of the Prepetition Obligations to the Carve-Out,
                               and (c) the imposition of the automatic stay pursuant to section 362 of
                               the Bankruptcy Code.
Termination Events   Subject to any applicable cure or any notice period set forth below, if any, the
                     Debtors’ right to use Cash Collateral shall terminate (each, an “Event of
Interim Order ¶ 12   Default,” and the date of any such Event of Default, the “Termination Date”),
                     without prior order of this Court or any further action by the Prepetition
                     Secured Parties, unless such Event of Default is waived by the Prepetition
                     Agent (at the direction of the Prepetition Secured Lender) in writing, on the
                     earliest to occur of:
                           the failure to obtain entry of the Final Order on or before thirty-five
                               (35) days after the entry of the Interim Order;
                           the date the Debtors file or otherwise support any motion, pleading, or
                               other document that materially, negatively affects the Prepetition
                               Secured Parties, including under a plan of reorganization, without the
                               prior written consent of the Prepetition Secured Parties; provided, that
                               if, pursuant to a plan of reorganization, the Prepetition Obligations and
                               Adequate Protection Obligations are Paid in Full on the effective date
                               of such plan, such consent shall not be required;
                           any Debtor’s failure to comply with any of the material terms or
                               conditions of the Interim Order, including, but not limited to, (a) the use
                               of Cash Collateral for any purpose other than as permitted in the
                               Interim Order, or (b) failure to comply with the Budget (including any
                               distributions in excess of the Permitted Variance that have not been
                               resolved and approved, in writing, by the Prepetition Agent);
                           the failure of the Debtors to make any payment under the Interim Order
                               to the Prepetition Agent within five (5) business days after such
                               payment becomes due (other than payments required under Paragraph
                               5(vi) of the Interim Order, which payments shall be made as required
                               therein);
                           the date of the Debtors’ filing an application, motion, or other pleading
                               seeking to amend, modify, supplement, or extend the Interim Order
                               without the prior written consent of the Prepetition Secured Parties;
                           the Interim Order ceases, for any reason (other than by reason of the
                               express written agreement by the Prepetition Secured Parties or the
                               supersession of the Interim Order by the Final Order), to be in full force
                               and effect in any material respect, or any Debtor so asserts in writing,
                               or the Adequate Protection Liens or Adequate Protection Superpriority
                               Claims created by the Interim Order cease in any material respect to be


                                                13
         Case 20-10343-LSS     Doc 5      Filed 02/18/20       Page 14 of 88




Material Term                                    Summary
                      enforceable and of the same effect and priority purported to be created
                      hereby or any Debtor so asserts in writing;
                     the Court shall have entered an order reversing, amending,
                      supplementing, staying, vacating, or otherwise modifying the Interim
                      Order in a manner materially adverse to the Prepetition Secured Parties
                      without the consent of the Prepetition Agent and the Prepetition
                      Secured Parties;
                     the date of an application, motion, or other pleading is filed by the
                      Debtors for the approval of any superpriority claim or any lien in these
                      Chapter 11 Cases that is pari passu with or senior to the Adequate
                      Protection Superpriority Claims, or the Adequate Protection Liens
                      without the prior written consent of the Prepetition Secured Parties;
                     the date any of the Debtors files any pleading or commences any action
                      against the Prepetition Secured Parties challenging the validity or
                      enforceability of the Prepetition Obligations or the Prepetition Liens or
                      seeking to avoid, disallow, subordinate, or recharacterize any claim,
                      lien, or interest held by any of the Prepetition Secured Parties arising
                      under or related to the Prepetition Obligations; provided, however, that
                      the Termination Date shall not be deemed to occur if the Debtors seek
                      approval of debtor in possession financing, including, without
                      limitation, debtor in possession financing which primes existing liens,
                      that provides for Payment in Full of the Prepetition Obligations and
                      Adequate Protection Obligations, unless the Prepetition Agent and
                      Prepetition Secured Lender provide prior written consent for financing
                      that does not provide for Payment in Full of the Prepetition Obligations
                      and Adequate Protection Obligations;
                     the date (a) any court enters an order dismissing the Chapter 11 Cases,
                      converting the Chapter 11 Cases to cases under chapter 7 of the
                      Bankruptcy Code, appointing a trustee, responsible officer, or examiner
                      with expanded powers relating to the operation of the organization in
                      the Chapter 11 Cases, or terminating the Debtors’ exclusivity under
                      Bankruptcy Code section 1121, unless consented to in writing by the
                      Prepetition Agent and the Prepetition Secured Lender, or (b) the
                      Debtors apply for, consent to, acquiesce in any such dismissal,
                      conversion, or appointment;
                     the Court shall have entered an order granting relief from the automatic
                      stay to the holder or holders of any security interest to permit
                      foreclosure (or the granting of a deed in lieu of foreclosure or the like)
                      on any of the Prepetition Collateral or Adequate Protection Collateral
                      which has an aggregate value in excess of $5,000,000; and
                     the filing of any pleading by any Debtor in support of (in any such case
                      by way of any motion or other pleading filed with the Court or any
                      other writing to another party in interest executed by or on behalf of
                      any such Debtor) any other person’s opposition to any motion filed in
                      the Court by the Prepetition Agent or the Prepetition Secured Lender
                      seeking confirmation of the amount of its claims or the validity or
                      enforceability of the Prepetition Liens or the Adequate Protection
                      Liens, except with regard to good faith disputes over the payment of


                                        14
               Case 20-10343-LSS       Doc 5     Filed 02/18/20       Page 15 of 88




   Material Term                                        Summary
                              expenses and fees; provided, however, that the Termination Date shall
                              not be deemed to occur if the Debtors seek approval of debtor in
                              possession financing, including, without limitation, debtor in
                              possession financing which primes existing liens, that provides for
                              Payment in Full of the Prepetition Obligations and Adequate Protection
                              Obligations, unless the Prepetition Agent and Prepetition Secured
                              Lender provide prior written consent for financing that does not provide
                              for Payment in Full of the Prepetition Obligations and Adequate
                              Protection Obligations.
Remedies Upon        Immediately upon the occurrence and during the continuation of an Event of
Occurrence of a      Default, notwithstanding the provisions of Bankruptcy Code section 362,
Termination Event    without any application, motion, or notice to, hearing before, or order from the
                     Court, but subject to the terms of the Interim Order, the Prepetition Agent (at
Interim Order ¶ 13   the direction of the Prepetition Secured Lender) may provide notice (such
                     notice, a “Termination Notice”) that (a) any Adequate Protection Obligations
                     determined by the Court to be due and owing as of the delivery of the
                     Termination Notice, if any, shall become due and payable, (b) the application of
                     the Carve-Out has occurred through the delivery of a Carve-Out Trigger Notice,
                     and/or (c) interest shall accrue at the default rate set forth in the applicable
                     Prepetition Loan Documents. Unless otherwise ordered by this Court, the
                     automatic stay in the Chapter 11 Cases otherwise applicable to the Prepetition
                     Secured Parties is hereby modified so that five (5) business days after the date a
                     Termination Notice is delivered (the “Remedies Notice Period”), the Prepetition
                     Secured Parties shall be entitled to exercise their rights and remedies to the
                     extent available in accordance with the applicable Prepetition Loan Documents,
                     the Interim Order, or applicable law with respect to the Debtors’ use of Cash
                     Collateral, including setting-off amounts in any account of the Debtors
                     maintained with the Prepetition Agent or with respect to which the Prepetition
                     Agent controls pursuant to a deposit account control agreement to the extent
                     necessary for payment of the Adequate Protection Obligations determined by
                     the Court to be due and payable as of the delivery of the Termination Notice.

                     During the Remedies Notice Period, the Debtors, any Creditors’ Committee,
                     and/or any party in interest shall be entitled to seek an emergency hearing
                     within the Remedies Notice Period with the Court and the Prepetition Secured
                     Parties shall not oppose such emergency hearing.

                     Except as otherwise ordered by the Court prior to the expiration of the
                     Remedies Notice Period, after the Remedies Notice Period, the Debtors shall
                     waive their right to and shall not be entitled to seek relief, including, without
                     limitation, under Bankruptcy Code section 105, to the extent such relief would
                     in any way impair or restrict the rights and remedies of the Prepetition Secured
                     Parties under the Interim Order.

                     Unless the Court orders otherwise, the automatic stay, as to the Prepetition
                     Secured Parties (solely with respect to the use of Cash Collateral to the extent
                     permitted hereunder) shall automatically be terminated at the end of the
                     Remedies Notice Period without further notice or order. Upon expiration of the
                     Remedies Notice Period, the Prepetition Secured Parties shall be permitted to



                                               15
               Case 20-10343-LSS       Doc 5      Filed 02/18/20        Page 16 of 88




   Material Term                                         Summary
                     exercise all remedies set forth herein, in the Prepetition Loan Documents, and
                     as otherwise available at law without further order of or application or motion
                     to this Court consistent with the Interim Order; provided, that the Prepetition
                     Secured Parties shall be permitted to exercise remedies to the extent available
                     solely with respect to the Debtors’ use of Cash Collateral.

Carve-Out            The “Carve-Out” means the sum of (a) all fees required to be paid to the Clerk
                     of the Court and to the Office of the United States Trustee under
                     section 1930(a) of title 28 of the United States Code plus interest at the
                     statutory rate (without regard to the notice set forth in (c) below); (b) all
Interim Order ¶ 14   reasonable fees and expenses up to $10,000 incurred by a trustee under
                     section 726(b) of the Bankruptcy Code (without regard to the notice set forth in
                     (c) below) or 1104(a); (c) to the extent allowed at any time, whether by interim
                     order, procedural order, or otherwise, all unpaid fees, disbursements, costs, and
                     expenses accrued or incurred by persons or firms retained by the Debtors or any
                     Creditors’ Committee (collectively, the “Professional Persons”) whose retention
                     is approved by this Court pursuant to section 327, 328, 363, or 1103 of the
                     Bankruptcy Code (collectively, the “Allowed Professional Fees”) at any time
                     before delivery by the Prepetition Agent of a Carve-Out Trigger Notice (or
                     thereafter if the application to retain such professional was pending as of the
                     date of delivery of a Carve-Out Trigger Notice), whether allowed by the Court
                     prior to or after delivery of a Carve-Out Trigger Notice and, with respect to
                     Allowed Professional Fees payable to persons or firms retained by the Debtors
                     or any Creditors’ Committee, subject to the aggregate limits on such
                     Professional Fees as set forth in the Budget; and (d) Professional Fees in an
                     aggregate amount not to exceed $1,750,000 incurred the first day following
                     delivery by the Prepetition Agent of the Carve-Out Trigger Notice, to the extent
                     allowed at any time, whether by interim order, procedural order, or otherwise
                     (the amounts set forth in clause (d) being the “Carve-Out Trigger Notice Cap”);
                     provided, that nothing herein shall be construe to impair the ability of any party
                     to object to the fees, expenses, costs, disbursements, reimbursements, or
                     compensation described in clauses (a) through (d) above, on any grounds. For
                     purposes of the foregoing, “Carve-Out Trigger Notice” shall mean a written
                     notice delivered by email by the Prepetition Agent to the Debtors, the Debtors’
                     counsel, the U.S. Trustee, and counsel to any Creditors’ Committee, which
                     notice may be delivered only upon the occurrence and during the continuation
                     of an Event of Default, stating expressly that the Carve-Out Trigger Notice Cap
                     has been invoked.

Lien Challenges      Each of the Debtors’ Stipulations and each of the Debtors’ other admissions,
                     agreements and releases contained in the Interim Order, including, without
                     limitation, in Paragraph E of the Interim Order, shall be binding upon all other
                     parties in interest, including, without limitation, any statutory or non-statutory
Interim Order ¶¶     committees appointed or formed in these cases (including a Creditors’
20-22                Committee, if any) and any other person or entity acting or seeking to act on
                     behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee or
                     examiner appointed or elected for any of the Debtors, in all circumstances and
                     for all purposes unless: (a) such Creditors’ Committee or any other party in
                     interest, in each case with requisite standing, has filed (subject to the limitations



                                                16
         Case 20-10343-LSS        Doc 5      Filed 02/18/20       Page 17 of 88




Material Term                                        Summary
                contained herein, including, inter alia, in this paragraph) by no later than a date
                that is the later of (i) in the case of a party in interest with requisite standing
                other than any Committee, 75 days after entry of the Interim Order; (ii) in the
                case of a Creditors’ Committee, 60 days after the filing of notice of
                appointment of the Creditors’ Committee; (iii) with respect to any Challenge
                Proceeding (as defined below) against the Prepetition Secured Parties, any such
                later date agreed to in writing by the Prepetition Secured Parties in its sole
                discretion; or (iv) any such later date ordered by the Court for cause shown after
                notice and an opportunity to be heard, provided that such order is entered before
                the expiration of any applicable period as set forth in clauses (i) through (iii) of
                this sentence (the “Challenge Period”) a contested matter, adversary proceeding
                or other action or “claim” (as defined in the Bankruptcy Code), (A) contesting,
                objecting or otherwise challenging the admissions, stipulations, findings or
                releases included in the Debtors’ Stipulations and the Interim Order, (B)
                contesting, objecting or otherwise challenging the amount, validity, perfection,
                enforceability, priority or extent of the Prepetition Obligations or the Prepetition
                Liens (including, but not limited to, those under sections 506, 544, 547, 548,
                549, 550, and/or 552 of the Bankruptcy Code), (C) contesting, objecting or
                otherwise challenging the right of the Prepetition Secured Parties to credit bid
                on the Prepetition Collateral pursuant to 363(k) of the Bankruptcy Code or (D)
                otherwise asserting or prosecuting any action for preferences, fraudulent
                transfers or conveyances, other avoidance power claims (whether pursuant to
                Chapter 5 of the Bankruptcy Code or otherwise) or any other claims,
                counterclaims or causes of action, objections, contests, defenses, setoffs, offsets
                or recoupments, whether arising at law or equity against the Prepetition Secured
                Parties or its respective subsidiaries, officers, directors, managers, principals,
                employees, agents, financial advisors, attorneys, accountants, investment
                bankers, consultants, representatives and other professionals and the respective
                successors and assigns thereof, in each case solely in their respective capacities
                as such (collectively, the “Representatives”), and solely in their capacities as
                Representatives of the Prepetition Secured Parties, in connection with (1) the
                prepetition business relationship between or conduct of the Prepetition Secured
                Parties with the Debtors, (2) the actions or inactions of the Prepetition Secured
                Parties arising out of or related to the Prepetition Obligations or otherwise,
                including, without limitation, any claim against the Prepetition Secured Parties
                in the nature of an “equitable subordination,” “lender liability,” “deepening
                insolvency” or “control person” liability, or (3) matters related to the
                Prepetition Loan Documents, the Prepetition Obligations, the Prepetition Liens
                and the Prepetition Collateral ((A), (B), (C), and (D) collectively, a “Challenge
                Proceeding”); and (b) there is a final and non-appealable order in favor of the
                plaintiff in any such timely filed Challenge Proceeding.

                If no such Challenge Proceeding is filed during the Challenge Period or the
                Court does not rule in favor of the plaintiff in any such proceeding, then: (a)
                the Debtors’ Stipulations, admissions, agreements and releases contained in the
                Interim Order, including, without limitation, those contained in Paragraph E of
                the Interim Order, shall be binding on all parties in interest, including, without
                limitation, any Creditors’ Committee or any trustee appointed in these Chapter
                11 Cases or any Successor Case; (b) the obligations of the Debtors under the



                                           17
                 Case 20-10343-LSS       Doc 5     Filed 02/18/20       Page 18 of 88




   Material Term                                          Summary
                       Prepetition Loan Documents, including the Prepetition Obligations, shall
                       constitute fully allowed secured claims within the meaning of Section 506 of
                       the Bankruptcy Code not subject to defense, claim, counterclaim,
                       recharacterization, subordination, offset or avoidance, for all purposes in these
                       Chapter 11 Cases and any Successor Case; (c) the Prepetition Liens shall be
                       deemed to have been, as of the Petition Date, legal, valid, binding, perfected,
                       security interests and liens, not subject to recharacterization, subordination,
                       avoidance or other defense; and (d) the Prepetition Obligations and the
                       Prepetition Liens (including all payments made to or for the benefit of the
                       Prepetition Secured Parties pursuant to, or otherwise authorized by, the
                       Prepetition Loan Documents or the Interim Order or otherwise, whether made
                       prior to, on, or after the Petition Date) shall not be subject to any other or
                       further claim or challenge by any Creditors’ Committee, any non-statutory
                       committees appointed or formed in these Chapter 11 Cases, or any other party
                       in interest acting or seeking to act on behalf of the Debtors’ estates and any
                       defenses, claims, causes of action, counterclaims and offsets by any Creditors’
                       Committee, any non-statutory committees appointed or formed in these Chapter
                       11 Cases, or any other party acting or seeking to act on behalf of the Debtors’
                       estates, whether arising under the Bankruptcy Code or otherwise, against the
                       Prepetition Secured Parties and their Representatives arising out of or relating
                       to the Prepetition Loan Documents shall be deemed forever waived, released,
                       and barred.

                       If any such Challenge Proceeding is timely filed during the Challenge Period,
                       (i) any claim or action that is not brought shall forever be barred, and (ii) each
                       of the Debtors’ Stipulations and each of the Debtors’ other admissions and
                       agreements contained in the Interim Order, including, without limitation, those
                       contained in Paragraph E of the Interim Order, shall nonetheless remain binding
                       and preclusive on any Creditors’ Committee and on any other person or entity,
                       except to the extent that such stipulations, admissions, and agreements were
                       successfully challenged in such Challenge Proceeding as set forth in a final,
                       non-appealable order of a court of competent jurisdiction. Nothing in the
                       Interim Order vests or confers on any Person (as defined in the Bankruptcy
                       Code), including any Creditors’ Committee or any non-statutory committees
                       appointed or formed in these cases, standing or authority to pursue any claim or
                       cause of action belonging to the Debtors or their estates, including, without
                       limitation, Challenge Proceedings with respect to the Prepetition Loan
                       Documents, the Prepetition Obligations, or the Prepetition Liens.

Section 506(c)         Subject only to and effective upon entry of the Final Order, except to the extent
Waiver                 of the Carve-Out, no costs or expenses of administration which have been or
                       may be incurred in these Chapter 11 Cases or any Successor Case at any time
Interim Order ¶ 15
                       shall be surcharged against, and no person may seek to surcharge any costs or
                       expenses of administration against the Prepetition Secured Parties, or any of the
                       Prepetition Obligations, the Carve-Out, or the Prepetition Collateral, pursuant to
                       sections 105 or 506(c) of the Bankruptcy Code or otherwise, without the prior
                       written consent of the Prepetition Secured Parties.

                       Any and all payments or proceeds remitted to the Prepetition Secured Parties



                                                 18
               Case 20-10343-LSS            Doc 5    Filed 02/18/20     Page 19 of 88




     Material Term                                           Summary
                        pursuant to the Interim Order, shall be received free and clear of any claim,
                        charge, assessment or other liability, including, without limitation, but subject
                        to entry of the Final Order, any such claim or charge arising out of or based on,
                        directly or indirectly, section 506(c) of the Bankruptcy Code.

Waiver of “equities     Subject only to and effective upon entry of the Final Order, the Prepetition
of the case”            Secured Parties shall be entitled to all of the rights and benefits of section
exception to section    552(b) of the Bankruptcy Code, and no person may assert an “equities of the
552(b)                  case” claim under section 552(b) of the Bankruptcy Code against the
                        Prepetition Secured Parties with respect to proceeds, product, offspring or
Interim Order ¶ 16      profits of any of the Prepetition Collateral.


        PROVISIONS TO BE HIGHLIGHTED UNDER LOCAL RULE 4001-2(a)(i)

        9.     Local Rule 4001-2(a) requires that all requests to use cash collateral under section

363 of the Bankruptcy Code shall (a) recite whether the proposed order contains certain specified

provisions (collectively, the “Highlighted Provisions”), (b) identify the location of any such

provisions in the proposed order and (c) justify the inclusion of such provision in the proposed

order. In compliance with Local Rule 4001-2, the following summary sets forth the applicable

provisions of the Interim Order and provides a justification for the inclusion of such Highlighted

Provisions therein.

I.      Local Rule 4001-2(a)(i)(A)

        10.    Cross-Collateralization.       Local Rule 4001-2(a)(i)(A) requires disclosure of

provisions that grant cross-collateralization protection (other than replacement liens or other

adequate protection) to the prepetition secured creditors (i.e., clauses that secure prepetition debt

by postpetition assets in which the secured creditor would not otherwise have a security interest

by virtue of its prepetition security agreement or applicable law). The Interim Order does not

grant cross-collateralization protection.




                                                    19
              Case 20-10343-LSS          Doc 5     Filed 02/18/20     Page 20 of 88




II.    Local Rule 4001-2(a)(i)(B)

       11.     Stipulation and Challenge Provisions.         Local Rule 4001-2(a)(i)(B) requires

disclosure of provisions or findings of fact that bind the estates or other parties in interest to the

validity, perfection or amount of the secured creditor’s prepetition lien or the waiver of claims

against the secured creditor without first giving parties in interest at least seventy-five (75) days

from the entry of the order and the creditors’ committee, if formed, at least sixty (60) days from

the date of its formation to investigate such matters. Paragraph E of the Interim Order binds the

estates and all other parties in interest with respect to the amount of the Prepetition Obligations

and the validity, perfection and enforceability of the Prepetition Liens but, as set forth in

Paragraphs 20-22 of the Interim Order, is subject to the rights of any party in interest with

requisite standing to commence a Challenge Proceeding by no later than the date that is the later

of: (a) with respect to any Creditors’ Committee, sixty (60) days after the appointment of such

Creditors’ Committee and (b) with respect to other parties in interest with requisite standing

(other than any Creditors’ Committee) seventy-five (75) days after the date of entry of the

Interim Order. Thus, parties in interest will have an adequate opportunity to investigate the

Prepetition Loan Documents and associated liens.

III.   Local Rule 4001-2(a)(i)(C)

       12.     Section 506(c) Waiver. Local Rule 4001-2(a)(i)(C) requires explicit disclosure of

provisions that seek to waive, without notice, whatever rights the estates may have under section

506(c) of the Bankruptcy Code. Paragraph 15 of the Interim Order provides that, subject to and

effective upon entry of the Final Order, except to the extent of the Carve-Out, no costs or

expenses of administration of these cases, or any future proceeding that may result therefrom,

shall, without the prior written consent of the Prepetition Agent, be charged against or recovered

from the Cash Collateral pursuant to section 506(c) of the Bankruptcy Code or otherwise.


                                                 20
               Case 20-10343-LSS         Doc 5     Filed 02/18/20      Page 21 of 88




Because this waiver will only be effective upon entry of the Final Order, parties in interest will

have an opportunity to be heard and, as such, the waiver will not be “without notice.”

IV.    Local Rule 4001-2(a)(i)(D)

       13.     Liens on Avoidance Actions. Local Rule 4001-2(a)(i)(D) requires disclosure of

provisions that immediately grant to the prepetition secured creditor liens on the Debtors’ claims

and causes of action under sections 502(d), 544, 545, 547, 548, 549, 550, and 553 of the

Bankruptcy Code (the “Highlighted Avoidance Actions”). Paragraph 5(i) of the Interim Order

provides that, subject to and effective upon entry of the Final Order, the Adequate Protection

Liens shall attach to any proceeds of any claims and causes of action of the Debtors arising under

sections 502(d), 544, 545, 547, 548, 549, 550, and 553 of the Bankruptcy Code. This provision

does not grant a lien on the Highlighted Avoidance Actions but, rather, on the proceeds thereof.

Moreover, this provision is subject to the approval of the Court at the Final Hearing. As such,

the Debtors submit that Prepetition Secured Parties are not being granted liens on the

Highlighted Avoidance Actions, and parties in interest will have an opportunity to be heard

regarding the requested relief.

V.     Local Rule 4001-2(a)(i)(E)

       14.     Use of Postpetition Loans to Pay Prepetition Debt. Local Rule 4001-2(a)(i)(E)

requires disclosure of provisions that use postpetition loans from a prepetition secured creditor to

pay part or all of that secured creditor’s prepetition debt. The Interim Order does not deem

prepetition secured debt to be postpetition debt or use postpetition loans from a prepetition

secured creditor to pay part or all of that secured creditor’s prepetition debt.

VI.    Local Rule 4001-2(a)(i)(F)

       15.     Carve-Out. Local Rule 4001-2(a)(i)(F) requires disclosure of provisions that

provide disparate treatment for the professionals retained by a creditors’ committee from those


                                                  21
                Case 20-10343-LSS        Doc 5    Filed 02/18/20      Page 22 of 88




professionals retained by the Debtors with respect to a professional fee carve-out. The Interim

Order does not provide for disparate treatment of such professionals.

VII.     Local Rule 4001-2(a)(i)(G)

         16.     Non-Consensual Priming Liens. Local Rule 4001-2(a)(i)(G) requires disclosure

of provisions that prime any secured lien without the consent of that lienholder. The Interim

Order does not provide for non-consensual priming of any existing secured lien.

VIII. Local Rule 4001-2(a)(i)(H)

         17.     Waiver of Section 552(b) “Equities of the Case” Exception.             Local Rule

4001-2(a)(i)(H) requires disclosure of provisions that seek to affect the Court’s power to

consider the equities of the case under section 552(b)(1) of the Bankruptcy Code. Paragraph 16

of the Interim Order provides that, subject to entry of the Final Order, the Prepetition Secured

Parties shall be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code,

and no person may assert an “equities of the case” claim under section 552(b) of the Bankruptcy

Code against the Prepetition Secured Parties with respect to proceeds, product, offspring or

profits of any of the Prepetition Collateral. The Debtors assert that waivers of their rights under

the “equities of the case” exception is justified here because such waiver will not be effective

until entry of the Final Order, after parties in interest receive notice and an opportunity to be

heard.

               SUMMARY OF THE DEBTORS’ PREPETITION INDEBTEDNESS

         18.     The following chart is a summary of the BSA’s capital structure and approximate

outstanding obligations (collectively, the “Prepetition Obligations”) under the Prepetition Loan

Documents as of the Petition Date:




                                                 22
                  Case 20-10343-LSS         Doc 5      Filed 02/18/20       Page 23 of 88




                                                           Amount
                           Description                     ($mm)7               Maturity
                 2019 RCF Agreement
                     -RCF Revolver                                  $0         Mar. 2021
                     -RCF Letters of Credit                $61,542,720
                 2010 RCF Agreement
                    -2010 RCF Revolver                     $25,212,317         Mar. 2020
                    -2010 RCF Term Loan                    $11,250,000         Mar. 2022
                    -2010 RCF Letters of Credit            $44,299,743
                 2012 Bond Agreement                      $145,662,101         Mar. 2022
                 2010 Bond Agreement                       $40,137,274         Nov. 2020

                 Total Secured Debt                       $328,104,155

           19.     Collectively, the Prepetition Obligations total approximately $328,104,155, which

includes contingent, undrawn letters of credit under the 2019 RCF Agreement and the 2010 RCF

Agreement totaling $105,842,463. Each Prepetition Secured Facility is secured by the same

Prepetition Collateral, which consists of (i) a first-priority lien on the “accounts” and certain

property arising out of or otherwise relating to “accounts,” “deposit accounts,” “securities

accounts” and “investment property” (each as defined in Article 9 of the Uniform Commercial

Code) and “proceeds and products of any or all of the foregoing” of the Debtors and non-debtor

affiliate Arrow, but excluding certain amounts payable that are donor-restricted funds; and (ii) a

first-priority lien on the organization’s (a) headquarters in Texas and (b) high-adventure bases in

Florida, New Mexico, and Minnesota/Canada.8 Under each Prepetition Secured Agreement, the

BSA is the borrower and JPM is the sole Prepetition Secured Lender and the Prepetition Agent



7
    Amounts as of February 17, 2020.
8
 The Prepetition Secured Parties do not have a mortgage on the BSA’s high adventure base in West Virginia (the
“Summit”), however, the Prepetition Secured Parties have a lien on that certain $350.0 million Promissory Note
with the BSA as lender and Arrow as borrower dated June 30, 2010 (as amended, the “Intercompany Promissory
Note”), and the proceeds thereof. The Intercompany Promissory Note is secured by a mortgage on the Summit
property. As such, the Summit is not considered part of the Prepetition Collateral.


                                                     23
              Case 20-10343-LSS         Doc 5    Filed 02/18/20   Page 24 of 88




thereto. The Debtors have stipulated that the value of the Prepetition Collateral exceeds the

value of the Prepetition Obligations.

I.     2010 RCF Agreement

       20.     On August 11, 2010, BSA entered into the 2010 RCF Agreement, pursuant to

which JPM, as lender, made term loans to BSA in an aggregate amount of $25,000,000 (the

“2010 Term Loan”) and agreed to make revolving loans to BSA and issue letters of credit on

behalf of BSA in an aggregate amount of up to $75,000,000 (the “2010 Revolver”). Arrow is a

guarantor under the 2010 RCF Agreement. The 2010 RCF Agreement has been amended seven

times, most recently in conjunction with the entry into the 2019 RCF Agreement on March 21,

2019.9 The 2010 Revolver is scheduled to mature on March 2, 2020, while the 2010 Term Loan

is scheduled to mature on March 2, 2022.

       21.     As of the Petition Date, the 2010 RCF Agreement is secured by the Prepetition

Collateral pari passu with the other Prepetition Secured Facilities, and the Debtors are truly,

justly, and lawfully indebted and liable to the Prepetition Secured Parties for $25,212,317 in

respect of revolving loans made, $11,250,000 in respect of term loans made, and $44,299,743 in

respect of undrawn letters of credit issued by the Prepetition Secured Lender under the 2010

RCF Agreement.

II.    2010 Bond Agreement

       22.     On November 5, 2010, BSA and Arrow entered into the 2010 Bond Agreement

with the Issuer and JPM, pursuant to which the Issuer issued The County Commission of Fayette

County (West Virginia) Commercial Development Revenue Bond (Arrow WV Project), Series

2010A in an aggregate principal amount of $50,000,000 and Series 2010B in an aggregate




                                                24
                 Case 20-10343-LSS              Doc 5      Filed 02/18/20         Page 25 of 88




principal amount of $50,000,000, the proceeds of which were loaned to BSA. The loans from

the Issuer to BSA were evidenced by that certain Promissory Note - 2010A executed by BSA

and payable to the order of the Issuer in the original principal amount of $50,000,000 and that

certain Promissory Note - 2010B executed by BSA and payable to the order of the Issuer in the

original principal amount of $50,000,000, which notes were pledged by the Issuer to secure the

repayment of the 2010 Bonds. On November 5, 2015, the BSA repaid the Series 2010A Bonds

in full.

           23.    As of the Petition Date, the 2010 Bonds are secured by the Prepetition Collateral

pari passu with the other Prepetition Secured Facilities, and the Debtors are truly, justly, and

lawfully indebted and liable to the Prepetition Secured Parties for $40,137,274 for the remaining

outstanding Series 2010B Bonds under the 2010 Bond Agreement.

III.       2012 Bond Agreement

           24.    On March 9, 2012, BSA and Arrow entered into the 2012 Bond Agreement with

the Issuer and JPM pursuant to which the Issuer issued The County Commission of Fayette

County (West Virginia) Commercial Development Revenue Bond (Arrow WV Project), Series

2012 in an aggregate principal amount not to exceed $175,000,000, the proceeds of which were

loaned to BSA. The loans from the Issuer to BSA are evidenced by that certain Promissory

Note - 2012 executed by BSA and payable to the order of the Issuer in the original principal

amount of $175,000,000, which note was pledged by the Issuer to secure the repayment of the

Bonds.

           25.    As of the Petition Date, the 2012 Bonds are secured by the Prepetition Collateral

pari passu with the other Prepetition Secured Facilities, and the Debtors are truly, justly, and


9
 Prior to the Petition Date, on February 17, 2020, the Debtors and the Prepetition Secured Parties entered into that
certain Limited Waiver, waiving certain existing and prospective events of default with respect to Arrow under the


                                                         25
               Case 20-10343-LSS        Doc 5    Filed 02/18/20     Page 26 of 88




lawfully indebted and liable to the Prepetition Secured Parties for $145,662,101 under the 2012

Bond Agreement.

IV.     2019 RCF Agreement

        26.     On March 21, 2019, BSA entered into the 2019 RCF Agreement, pursuant to

which JPM, as lender, agreed to make revolving loans to BSA and issue letters of credit on

behalf of BSA in an aggregate amount of up to $71,500,000. Arrow is a guarantor under the

2010 RCF Agreement. The 2019 RCF Agreement matures on March 21, 2021.

        27.     As of the Petition Date, the 2019 RCF Agreement is secured by the Prepetition

Collateral pari passu with the other Prepetition Secured Facilities, and the Debtors are truly,

justly, and lawfully indebted and liable to the Prepetition Secured Parties for $0 in respect of

revolving loans made and $61,542,720 in respect of undrawn letters of credit issued by the

Prepetition Secured Lender under the 2019 RCF Agreement.

              THE DEBTORS’ URGENT NEED TO USE CASH COLLATERAL

        28.     As discussed in the First Day Declaration, the Debtors urgently need to use Cash

Collateral continue to operate their organization and to fund the administration of these chapter

11 cases. Absent the relief requested herein, the Debtors will likely not have sufficient liquidity

to continue to the organization’s operations, fund payroll and benefits obligations, pay vendors

of necessary goods and services, and satisfy other operational requirements during their

restructuring. All of the foregoing expenditures are necessary to preserve the value of the

Debtors’ estates as a going concern. Any delay in the Debtors’ ability to access Cash Collateral

would irreparably harm the Debtors and their estates.




Prepetition Loan Documents.



                                                26
              Case 20-10343-LSS          Doc 5     Filed 02/18/20     Page 27 of 88




                                      BASIS FOR RELIEF

       29.     A debtor’s use of property of the estate, including cash collateral, is governed by

section 363 of the Bankruptcy Code, which provides, in pertinent part, as follows:

               If the business of the debtor is authorized to be operated under
               section . . . 1108 . . . of [the Bankruptcy Code] and unless the court
               orders otherwise, the [debtor] may . . . use property of the estate in
               the ordinary course of business without notice or a hearing.

11 U.S.C. § 363(c)(1). A debtor may use cash collateral (a) with the consent of the secured party

or (b) without the consent of the secured party if the court, after notice and a hearing, authorizes

the debtor to use cash collateral in accordance with the provisions of section 363 of the

Bankruptcy Code. See 11 U.S.C. § 363(c)(2).

       30.     Section 363 of the Bankruptcy Code further provides that a debtor must “provide

adequate protection” of the secured party’s interest in the property against any diminution in

value of such interest resulting from the debtor’s use of the property. See 11 U.S.C. § 363(e).

Notably, the Bankruptcy Code does not define “adequate protection.” Instead, section 361 of the

Bankruptcy Code provides a non-exhaustive list of examples of adequate protection, including

cash payments, additional or replacement liens and other relief that will “result in the realization

by such [secured party] of the indubitable equivalent of such entity’s interest in such property.”

See 11 U.S.C. § 361; see also Resolution Tr. Corp. v. Swedeland Dev. Grp., Inc. (In re

Swedeland Dev. Grp., Inc.), 16 F.3d 552, 564 (3d Cir. 1994) (“The Code does not expressly

define adequate protection, but section 361 states that it may be provided by (1) periodic cash

payments; (2) additional or replacement liens; or (3) other relief resulting in the ‘indubitable

equivalent’ of the secured creditor’s interest in such property.”).

       31.     Thus, determining what constitutes adequate protection is necessarily a fact-

specific inquiry. See id., 16 F.3d at 564 (“[A] determination of whether there is adequate



                                                 27
              Case 20-10343-LSS          Doc 5     Filed 02/18/20     Page 28 of 88




protection is made on a case by case basis”) (citing In re O’Connor, 808 F.2d 1393, 1397 (10th

Cir. 1987)). The focus of the adequate protection requirement is to preserve the secured party’s

position at the time of the bankruptcy filing and protect the secured party from diminution in the

value of its collateral during the reorganization process. Id. (“The whole purpose of adequate

protection for a creditor is to insure that the creditor receives the value for which he bargained

prebankruptcy”) (quoting In re O’Connor, 808 F.2d at 1396); see also In re WorldCom, Inc., 304

B.R. 611, 618–19 (Bankr. S.D.N.Y. 2004) (“The legislative history for section 361 of the

Bankruptcy Code, which sets forth how adequate protection may be provided under section 363,

makes clear that the purpose . . . is to insure that the secured creditor receives the value for which

the creditor bargained for prior to the debtor’s bankruptcy.”). “However, neither the legislative

history nor the Bankruptcy Code require the Court to protect a creditor beyond what was

bargained for by the parties.” Id. at 619.

       32.     Furthermore, the Bankruptcy Code mandates that a secured party be protected

against diminution in the value of its interest in cash collateral only during the period of use. See

In re Cont’l Airlines, Inc., 146 B.R. 536, 539–40 (Bankr. D. Del. 1992) (noting that a secured

party is only entitled to adequate protection to the extent the collateral declined in value); In re

Pursuit Athletic Footwear, Inc., 193 B.R. 713, 716 (Bankr. D. Del. 1996) (holding that if there is

no diminution in the value of the secured party’s collateral and the debtor can operate profitably

postpetition, then the secured creditor is adequately protected against the use of cash collateral);

see also In re 495 Cent. Park Ave. Corp., 136 B.R. 626, 631 (Bankr. S.D.N.Y. 1992) (“The goal

of adequate protection is to safeguard the secured creditor from diminution in the value of its

interest during the Chapter 11 reorganization.”). The preservation of a debtor’s business as a

going concern itself provides “adequate protection” under the Bankruptcy Code. See id. (noting




                                                 28
              Case 20-10343-LSS         Doc 5    Filed 02/18/20     Page 29 of 88




that whether the value of a debtor’s property will increase as a result of the use of collateral is

part of considering whether a party is adequately protected).

       33.     The Prepetition Agent has not consented to the Debtors’ use of Cash Collateral

without the additional adequate protection described in this Motion. As set forth in above and in

the First Day Declaration, however, the Debtors urgently need to use Cash Collateral to continue

to fund the continued operation of their organization. Failure to obtain authorization to use Cash

Collateral would be fatal to the Debtors and disastrous for their creditors. Accordingly, to ensure

their continued access to the Cash Collateral during these cases, the Debtors propose to provide

the Prepetition Agent, for the ratable benefit of the Prepetition Secured Parties, with adequate

protection to the extent of any actual diminution in value of its interest in the Prepetition

Collateral (including Cash Collateral) during the pendency of these chapter 11 cases.

       34.     Specifically, the Debtors propose to provide the Prepetition Secured Parties with

the following primary forms of adequate protection against the postpetition diminution in value

of their interest in the Cash Collateral resulting from the Debtors’ use of such property: (a)

replacement liens on all of the property of the Debtors’ estates to the extent of any actual

postpetition diminution in value; (b) allowed superpriority administrative expense claims against

the Debtors as provided in section 507(b) of the Bankruptcy Code to the extent of any actual

diminution in value; and (c) periodic payments of (i) accrued and unpaid prepetition and

postpetition interest, fees and costs due and payable under the Prepetition Loan Documents and

(ii) the reasonable and documented fees and expenses payable to the Prepetition Agent under the

Prepetition Loan Documents.

       35.     Courts have held that granting replacement liens on assets generated by the

debtors postpetition is an appropriate form of adequate protection. See Swedeland Dev. Grp., 16




                                                29
                Case 20-10343-LSS             Doc 5    Filed 02/18/20   Page 30 of 88




F.3d at 564, 566; In re Conference of African Union First Colored Methodist Protestant Church,

184 B.R. 207, 220 n.9 (Bankr. D. Del. 1995) (“[P]ursuant to Code § 361, ‘adequate protection’ to

a secured creditor may be provided in the form of an additional or replacement lien.”); see also

In re Int’l Design & Display Grp., Inc., 154 B.R. 362, 364 (Bankr. S.D. Fla. 1993); In re Karl A.

Neise, Inc., 16 B.R. 602, 603 (Bankr. S.D. Fla. 1981). In addition, considered in the context of

the Debtors’ current and projected cash and position—and because the Debtors will use the Cash

Collateral to preserve the value of the Debtors’ organization as a going concern—the proposed

adequate protection is more than sufficient to protect the Prepetition Secured Parties against any

actual diminution in value of its interest in the Cash Collateral. As such, the Debtors assert that

their proposal to provide the Prepetition Secured Parties with replacement liens and superpriority

administrative expense claims adequately protects the Prepetition Secured Parties and supports

the Debtors’ use of Cash Collateral during these chapter 11 cases.              Further, under the

circumstances of these cases, the Debtors submit that the adequate protection provided in the

Interim Order is fair and reasonable under the circumstances, satisfies the requirements of

sections 363(c)(2) and 363(e) of the Bankruptcy Code, and is in the best interests of the Debtors,

their estates, and all parties in interest.

        36.     Moreover, courts in this district have approved similar adequate protection

packages in recent chapter 11 cases. See, e.g., In re Offshore Grp. Inv. Ltd., No. 15-12422

(BLS) (Bankr. D. Del. Jan. 8, 2016), ECF No. 158; In re Samson Res. Corp., No. 15-11934

(CSS) (Bankr. D. Del. Sept. 25, 2015), ECF No. 111-2; In re Quicksilver Res. Inc., No. 15-

10585 (LSS) (Bankr. D. Del. May 1, 2015), ECF No. 307; In re Entegra Power Grp. LLC, No.

14-11859 (PJW) (Bankr. D. Del. Sept. 3, 2014), ECF No. 106; In re Energy Future Holdings




                                                      30
               Case 20-10343-LSS         Doc 5       Filed 02/18/20   Page 31 of 88




Corp., No. 14-10979 (CSS) (Bankr. D. Del. June 6, 2014), ECF No. 855. Similar authorization

is appropriate in these cases.

             REQUEST FOR MODIFICATION OF THE AUTOMATIC STAY

       37.     Section 362 of the Bankruptcy Code provides for an automatic stay upon the

filing of a bankruptcy petition. The proposed Interim Order provides for the modification of the

automatic stay to (a) permit the Debtors to grant the Adequate Protection Liens and Adequate

Protection Superpriority Claims; (b) permit the Debtors to perform such acts as the Prepetition

Agent may request to assure the perfection and priority of the liens granted by the Interim Order;

(c) permit the Debtors to incur all liabilities and obligations to the Prepetition Agent under the

Interim Order; (d) authorize the Debtors to pay, and the Prepetition Agent to retain and apply,

any payments made in accordance with the terms of the Interim Order; and (e) permit the

Prepetition Agent, upon the occurrence of the Termination Date, to exercise all rights and

remedies provided for under Interim Order. Stay modifications of this type are standard features

for the use of cash collateral and, in the Debtors’ business judgment, are reasonable under the

circumstances. Accordingly, the Debtors request that the Court authorize the modification of the

automatic stay as set forth in the Interim Order.

                                 REQUEST FOR INTERIM RELIEF

       38.     Bankruptcy Rule 4001(b) provides that the Court may commence a final hearing

on a motion to use cash collateral no earlier than 14 days after service of the motion. Fed. R.

Bankr. P. 4001(b). If the motion so requests, however, the Court may conduct a preliminary

hearing before such 14-day period expires, and the Court may authorize the use of cash collateral

only to the extent necessary to avoid immediate and irreparable harm to the debtors’ estates

pending a final hearing. Id.




                                                    31
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 32 of 88




       39.     For the reasons discussed above, entry of the Interim Order authorizing the

Debtors to use Cash Collateral and granting the other relief requested herein is necessary to

avoid a severe disruption in the Debtors’ operations at this critical juncture, to preserve the

going-concern value of the Debtors’ organization, and to maximize the value of the Debtors’

estates for the benefit of all stakeholders. Accordingly, the Debtors submit that they have

satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 4001(b) to support

granting the relief requested herein.

              REQUEST FOR WAIVER OF BANKRUPTCY RULE 4001(a)(3)

       40.     The Debtors request a waiver of the stay of the effectiveness of the order

approving this Motion under Bankruptcy Rule 4001(a)(3).             Bankruptcy Rule 4001(a)(3)

provides, “[an] order granting a motion for relief from an automatic stay made in accordance

with Rule 4001(a)(1) is stayed until the expiration of fourteen days after entry of the order,

unless the court orders otherwise.” Fed. R. Bankr. P. 4001(a)(3). The use of Cash Collateral is

essential to prevent irreparable damage to the Debtors’ estates. Accordingly, ample cause exists

to justify the waiver of the fourteen-day stay imposed by Bankruptcy Rule 4001(a)(3), to the

extent such stay applies.

        THE REQUIREMENTS OF BANKRUPTCY RULE 6003 ARE SATISFIED

       41.     Bankruptcy Rule 6003 empowers the Court to issue an order, within 21 days after

the Petition Date, granting a motion to “use . . . property of the estate, including a motion to pay

all or part of a claim that arose before the filing of the petition” if such requested relief “is

necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003(b). For the reasons

discussed above, entry of the Interim Order is integral to the Debtors’ ability to successfully

transition into chapter 11. As described above, the inability to use Cash Collateral during these

chapter 11 cases would thereby cause immediate and irreparable harm to the Debtors’ estates


                                                32
              Case 20-10343-LSS          Doc 5    Filed 02/18/20      Page 33 of 88




and, consequently, other interested parties. Accordingly, the Debtors submit that they have

satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to support

granting the relief requested herein.

                                 RESERVATION OF RIGHTS

       42.     Nothing contained herein is intended or should be construed as (a) an admission

as to the validity or priority of any claim or lien against the Debtors, (b) a waiver of the Debtors’

rights to subsequently dispute such claim or lien on any grounds, (c) a promise or requirement to

pay any prepetition claim, (d) an implication or admission that any particular claim is of a type

specified or defined in this Motion, the Interim Order, or the Final Order, (e) a request or

authorization to assume any prepetition agreement, contract, or lease pursuant to section 365 of

the Bankruptcy Code, or (f) a waiver of the Debtors’ or any other party in interest’s rights under

the Bankruptcy Code or any other applicable law.

      WAIVER OF BANKRUPTCY RULE 6004(a) AND 6004(h) REQUIREMENTS

       43.     In addition, by this Motion, the Debtors request a waiver of any notice

requirements under Bankruptcy Rule 6004(a) and any stay of the effectiveness of the order(s)

approving this Motion. Pursuant to Bankruptcy Rule 6004(h), “[a]n order authorizing the use,

sale, or lease of property other than cash collateral is stayed until the expiration of 14 days after

entry of the order, unless the court orders otherwise.” Fed. R. Bankr. P. 6004(h). As set forth

above, the Debtors require immediate relief to continue ordinary organizational operations for

the benefit of all parties in interest. Accordingly, the Debtors submit that ample cause exists to

justify a waiver of the notice requirements under Bankruptcy Rule 6004(a) and the 14-day stay

imposed by Bankruptcy Rule 6004(h), to the extent such notice requirements and stay apply.




                                                 33
              Case 20-10343-LSS         Doc 5       Filed 02/18/20   Page 34 of 88




                                            NOTICE

       44.     Notice of this Motion will be provided to (i) the U.S. Trustee; (ii) the twenty-five

(25) law firms representing the largest numbers of abuse victims asserting claims against the

Debtors; (iii) the holders of the thirty (30) largest unsecured claims against the Debtors on a

consolidated basis, other than abuse-related claims; (iv) counsel to JPMorgan Chase Bank, N.A.;

(v) the County Commission of Fayette County (West Virginia), as issuer of those certain

Commercial Development Revenue Bonds (Arrow WV Project), Series 2010A, 2010B and 2012;

(vi) representatives of the prepetition Ad Hoc Committee of Local Councils; (vii) counsel to the

prepetition Future Claimants’ Representative; (viii) counsel to the prepetition ad hoc group of

attorneys representing significant numbers of abuse victims; (ix) the United States Attorney’s

Office for the District of Delaware; (x) the Internal Revenue Service; (xi) the United States

Department of Justice; and (xii) any party that has requested notice pursuant to Bankruptcy Rule

2002. Notice of this Motion and any order entered hereon will be served in accordance with

Local Rule 9013-1(m). The Debtors submit that, in light of the nature of the relief requested

herein, no other or further notice need be given.

                                         CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Court enter the Interim Order

and the Final Order granting the relief requested herein and any further relief the Court may

deem just and proper.



                          [Remainder of Page Intentionally Left Blank]




                                                34
            Case 20-10343-LSS   Doc 5   Filed 02/18/20   Page 35 of 88




Dated: February 18, 2020           MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                   /s/ Derek C. Abbott
                                   Derek C. Abbott (No. 3376)
                                   Andrew R. Remming (No. 5120)
                                   Joseph C. Barsalona II (No. 6102)
                                   Eric W. Moats (No. 6441)
                                   Paige N. Topper (No. 6470)
                                   1201 North Market Street, 16th Floor
                                   P.O. Box 1347
                                   Wilmington, Delaware 19899-1347
                                   Telephone: (302) 658-9200
                                   Email: dabbott@mnat.com
                                           aremming@mnat.com
                                           jbarsalona@mnat.com
                                           emoats@mnat.com
                                           ptopper@mnat.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   James F. Conlan (pro hac vice pending)
                                   Thomas A. Labuda (pro hac vice pending)
                                   Michael C. Andolina (pro hac vice pending)
                                   Matthew E. Linder (pro hac vice pending)
                                   One South Dearborn Street
                                   Chicago, Illinois 60603
                                   Telephone: (312) 853-7000
                                   Email: jconlan@sidley.com
                                          tlabuda@sidley.com
                                          mandolina@sidley.com
                                          mlinder@sidley.com

                                   – and –

                                   SIDLEY AUSTIN LLP
                                   Jessica C. K. Boelter (pro hac vice pending)
                                   787 Seventh Avenue
                                   New York, New York 10019
                                   Telephone: (212) 839-5300
                                   Email: jboelter@sidley.com

                                   PROPOSED COUNSEL TO THE DEBTORS
                                   AND DEBTORS IN POSSESSION
Case 20-10343-LSS   Doc 5   Filed 02/18/20   Page 36 of 88




                      Exhibit A

                Proposed Interim Order
                 Case 20-10343-LSS              Doc 5      Filed 02/18/20        Page 37 of 88




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

BOY SCOUTS OF AMERICA AND                                      Case No. 20-10343 (___)
DELAWARE BSA, LLC,1
                                                               (Jointly Administered)
                           Debtors.
                                                               Ref. Docket No. __

                INTERIM ORDER (I) AUTHORIZING THE DEBTORS
          TO UTILIZE CASH COLLATERAL PURSUANT TO 11 U.S.C. § 363;
         (II) GRANTING ADEQUATE PROTECTION TO THE PREPETITION
    SECURED PARTY PURSUANT TO 11 U.S.C. §§ 105(a), 361, 362, 363, 503 AND 507;
       (III) SCHEDULING A FINAL HEARING PURSUANT TO BANKRUPTCY
               RULE 4001(b); AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the Boy Scouts of America and Delaware BSA,

LLC, the non-profit corporations that are debtors and debtors in possession in the above-

captioned chapter 11 cases (collectively, the “Debtors”) for entry of an interim order (this

“Interim Order”), pursuant to sections 105(a), 361, 362, 363, 503 and 507 of the Bankruptcy

Code, Bankruptcy Rules 2002, 4001, 6003, 6004 and 9014, and Local Rules 2002-1, 4001-2 and

9013-1:

           (a)    authorizing the Debtors to continue to use Cash Collateral and all other
                  Prepetition Collateral (each as defined below) in which any of the Prepetition
                  Secured Parties (as defined below) have an interest in accordance with the terms
                  and conditions of this Interim Order, and the granting of adequate protection to
                  the Prepetition Secured Parties with respect to, inter alia, such use of their Cash
                  Collateral and the other Prepetition Collateral;

           (b)    authorizing the Debtors to provide adequate protection to the Prepetition Secured
                  Parties to the extent of any diminution in value of their interest in the Prepetition

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
 All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
Motion.
               Case 20-10343-LSS          Doc 5   Filed 02/18/20     Page 38 of 88




               Collateral, including Cash Collateral (each as defined below), under or in
               connection with the Prepetition Secured Agreements (as defined below);

         (c)   subject to certain challenge rights of certain parties in interest (subject to the
               limitations specified herein), approving certain stipulations by the Debtors with
               respect to (i) the Prepetition Secured Agreements; (ii) the Loan Documents (as
               defined in the Credit Agreements); (iii) the Bond Documents (as defined in the
               Bond Agreements); and (iv) the liens and security interests arising therefrom ((i)-
               (iv) are collectively defined as the “Prepetition Loan Documents”);

         (d)   vacating and modifying the automatic stay imposed by section 362 of the
               Bankruptcy Code to the extent set forth herein;

         (e)   subject only to and effective upon entry of the Final Order, waiving the Debtors’
               right to assert with respect to the Prepetition Collateral or the Adequate Protection
               Collateral (as defined below) (i) any claims to surcharge pursuant to section
               506(c) of the Bankruptcy Code, (ii) any “equities of the case” exception pursuant
               to section 552(b) of the Bankruptcy Code, and (iii) the equitable doctrine of
               “marshalling” or any similar doctrine;

         (f)   authorizing the Debtors to (i) maintain and extend existing letters of credit under
               the 2019 RCF Agreement and 2010 RCF Agreement (each as defined below), and
               (ii) obtain new letters of credit to replace or backstop such existing letters of
               credit and to cash collateralize such new letters of credit; provided, that, for the
               avoidance of doubt, no such new letters of credit shall be issued under the 2019
               RCF Agreement or the 2010 RCF Agreement;

         (g)   scheduling, pursuant to Bankruptcy Rule 4001(b) and Local Rule 4001-2(c), a
               final hearing (the “Final Hearing”), to be held within thirty-five (35) days of the
               entry of this Interim Order to consider entry of the Final Order approving the
               relief granted herein on a final basis;

         (h)   waiving any applicable stay with respect to the effectiveness and enforceability of
               this Interim Order and, as later applicable, the Final Order (including a waiver
               pursuant to Bankruptcy Rule 6004(h)); and

         (i)   granting related relief;

and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and this matter being a core proceeding within the meaning

of 28 U.S.C. § 157(b)(2); and this Court being able to issue a final order consistent with Article

III of the United States Constitution; and venue of this proceeding and the Motion in this district
                                                  2
               Case 20-10343-LSS         Doc 5     Filed 02/18/20      Page 39 of 88




being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

Debtors’ notice of the Motion and opportunity for a hearing on the Motion were appropriate

under the circumstances and no other notice need be provided; and this Court having reviewed

the Motion and having heard the statements in support of the relief requested therein at a hearing

before this Court (the “Interim Hearing”); and all objections, if any, to the Motion having been

withdrawn, resolved or overruled; and the relief requested in the Motion being in the best

interests of the Debtors’ estates, their creditors and other parties in interest; and this Court having

determined that the legal and factual bases set forth in the Motion establish just cause for the

relief granted herein; and after due deliberation and sufficient cause appearing therefor,

       THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:

       A.      Disposition. The relief requested in the Motion is granted on an interim basis in

accordance with the terms of, and to the extent set forth in, this Interim Order. Any and all

objections to the Motion with respect to the entry of this Interim Order that have not been

withdrawn, waived or resolved, and all reservations of rights, are hereby denied and overruled on

the merits, except as may be set forth herein.         This Interim Order shall become effective

immediately upon its entry.

       B.      Petition Date. On February 18, 2020, each of the Debtors filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code in this Court commencing these

chapter 11 cases (the “Chapter 11 Cases”). On February ___, 2020, this Court entered an order

approving the joint administration of these Chapter 11 Cases. The Debtors are continuing to

operate their business and manage their affairs as debtors in possession pursuant to Bankruptcy

Code sections 1107(a) and 1108. No trustee, examiner, or official committee of unsecured

creditors has been appointed in these Chapter 11 Cases.

                                                  3
              Case 20-10343-LSS           Doc 5    Filed 02/18/20     Page 40 of 88




       C.         Jurisdiction. This Court has core jurisdiction over the Debtors’ Chapter 11 Cases,

this Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and

1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. Venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

       D.         Notice. Under the circumstances of these cases, proper, timely, adequate and

sufficient notice of the Motion, the Interim Hearing, and the Interim Order has been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Bankruptcy Rules,

and no other or further notice of the Motion, the Interim Hearing, or this Interim Order shall be

required, except as set forth in Paragraph 40 below.          The interim relief granted herein is

necessary to avoid immediate and irreparable harm to the Debtors and their estates pending the

Final Hearing.

       E.         Debtors’ Stipulations. In requesting use of their Cash Collateral and the other

Prepetition Collateral, and in exchange for and as a material inducement to the Prepetition

Secured Parties agreement to permit consensual use of use of their Cash Collateral and the other

Prepetition Collateral, the Debtors acknowledge, represent, stipulate, and agree, subject to the

challenge rights set forth in Paragraph 20 below (but subject to the limitations thereon contained

herein), as follows (Paragraphs E(i) through E(xvii) are collectively defined as the “Debtors’

Stipulations”):

                  (i)    on August 11, 2010, Boy Scouts of America (“BSA”) entered into that

certain Credit Agreement (as amended, supplemented or otherwise modified as of the Petition

Date, and together with all security, pledge and guaranty agreements and all other documentation

executed in connection with any of the foregoing, the “2010 RCF Agreement”), pursuant to

                                                  4
              Case 20-10343-LSS        Doc 5    Filed 02/18/20     Page 41 of 88




which JPMorgan Chase Bank, National Association (“JPM”), as lender, made term loans to BSA

in an aggregate amount of $25,000,000 and agreed to make revolving loans to BSA and issue

letters of credit on behalf of BSA in an aggregate amount of up to $75,000,000;

              (ii)    on November 5, 2010, BSA and non-debtor Arrow WV, Inc. (“Arrow”)

entered into that certain Bond Purchase and Loan Agreement with The County Commission of

Fayette County, West Virginia (the “Issuer”) and JPM (as amended, supplemented or otherwise

modified as of the Petition Date, the “2010 Bond Agreement”) pursuant to which the Issuer

issued The County Commission of Fayette County (West Virginia) Commercial Development

Revenue Bond (Arrow WV Project), Series 2010A in an aggregate principal amount of

$50,000,000 and Series 2010B in an aggregate principal amount of $50,000,000 (collectively,

the “2010 Bonds”), the proceeds of which were loaned to BSA. The loans from the Issuer to

BSA were evidenced by that certain Promissory Note - 2010A executed by BSA and payable to

the order of the Issuer in the original principal amount of $50,000,000 and that certain

Promissory Note - 2010B executed by BSA and payable to the order of the Issuer in the original

principal amount of $50,000,000, which notes were pledged by the Issuer to secure the

repayment of the 2010 Bonds. The Series 2010A Bonds and 2010A Note were paid off on

November 5, 2015;

              (iii)   on March 9, 2012, BSA and Arrow entered into that certain Bond

Purchase and Loan Agreement with the Issuer and JPM (as amended, supplemented or otherwise

modified as of the Petition Date, the “2012 Bond Agreement”, and together with the 2010 Bond

Agreement, the “Bond Agreements”) pursuant to which the Issuer issued The County

Commission of Fayette County (West Virginia) Commercial Development Revenue Bond

(Arrow WV Project), Series 2012 in an aggregate principal amount not to exceed $175,000,000

                                               5
               Case 20-10343-LSS         Doc 5     Filed 02/18/20      Page 42 of 88




(the “2012 Bonds”, and together with the 2010 Bonds, the “Bonds”), the proceeds of which were

loaned to BSA. The loans from the Issuer to BSA are evidenced by that certain Promissory Note

- 2012 executed by BSA and payable to the order of the Issuer in the original principal amount of

$175,000,000, which note was pledged by the Issuer to secure the repayment of the Bonds;

               (iv)    on March 21, 2019, BSA entered into that certain Credit Agreement (as

amended, supplemented or otherwise modified as of the Petition Date, and together with all

security, pledge and guaranty agreements and all other documentation executed in connection

with any of the foregoing, the “2019 RCF Agreement”, and collectively with the 2010 RCF

Agreement, the “Credit Agreements”),3 pursuant to which JPM, as lender, agreed to make

revolving loans to BSA and issue letters of credit on behalf of BSA in an aggregate amount of up

to $71,500,000;4

               (v)     as of the Petition Date, the Debtors were liable to the Prepetition Secured

Parties pursuant to the Prepetition Loan Documents for (a) the aggregate principal amount not

less than (1) $61,542,720 in respect of letters of credit issued on behalf of BSA under the 2019

RCF Agreement, if such letters of credit are ultimately drawn; (2) $11,250,000 in respect of

term loans made to BSA, $25,212,317 in respect of revolving loans made to BSA, and

$44,299,743 in respect of letters of credit issued on behalf of BSA under the 2010 RCF

Agreement, if such letters of credit are ultimately drawn; (3) $40,137,274 under the 2010 Bond

Agreement; and (4) $145,662,101 under the 2012 Bond Agreement; and (b) accrued and unpaid

interest, fees, expenses (including advisors fees and expenses, in each case, that are chargeable or

reimbursable under the Prepetition Loan Documents), disbursements, charges, claims,



3
 The Bond Agreements and the Credit Agreements are collectively referred to as the “Prepetition Secured
Agreements”.
                                                  6
               Case 20-10343-LSS          Doc 5     Filed 02/18/20      Page 43 of 88




indemnities and other costs and obligations of whatever nature incurred in connection therewith

which are chargeable or otherwise reimbursable under the Prepetition Loan Documents or

applicable law, whether arising before or after the Petition Date, including any “Obligations” (as

defined in each respective Prepetition Loan Documents), of any kind or nature, whether or not

evidenced by any note, agreement or other instrument, whether or not contingent, whenever

arising, accrued, accruing, due, owing, or chargeable in respect of any of the Debtors’

obligations under the Prepetition Loan Documents ((a) through (b) are collectively defined as the

“Prepetition Obligations”);

                (vi)     all of the Prepetition Obligations constitute the legal, valid, binding and

unconditional obligations of the Debtors to the Prepetition Secured Parties, enforceable in

accordance with their terms (other than in respect of the stay of enforcement arising from section

362 of the Bankruptcy Code);

                (vii)    no portion of the Prepetition Obligations or any payments made to the

Prepetition Secured Parties or applied to or paid on account of the obligations owing under the

Prepetition Loan Documents prior to the Petition Date is subject to any contest, avoidance,

reduction, recharacterization, subordination (whether equitable, contractual or otherwise),

recovery,   reduction,    recoupment,     disallowance,    impairment,     rejection,   attack,   effect,

counterclaim, cross-claim, set-off, offset, defense or any other claim (as defined in the

Bankruptcy Code) of any kind, cause of action or any other challenge of any kind or nature under

the Bankruptcy Code or any other applicable law or regulation or otherwise and the Debtors do

not possess, and shall not assert, any claim, counterclaim, setoff or defense of any kind, nature or



4
 JPM, in its capacity as lender under the Credit Agreements and holder of the Bonds issued under the Bond
Documents, is collectively referred to as the “Prepetition Secured Lender”.
                                                   7
                 Case 20-10343-LSS              Doc 5      Filed 02/18/20         Page 44 of 88




description that would in any way affect the validity, enforceability and non-avoidability of any

Prepetition Obligations;

                  (viii) pursuant to and in connection with the Prepetition Loan Documents, each

Debtor granted to JPM, in its capacity as collateral agent (the “Prepetition Agent”, and

collectively with the Prepetition Secured Lender, the “Prepetition Secured Parties”), for the

benefit of the Prepetition Secured Parties, continuing, legal, valid, binding, properly perfected,

enforceable, non-avoidable first priority liens on and security interests in (the “Prepetition

Liens”) all of the “Collateral” (as defined in each respective Prepetition Loan Documents) (the

“Prepetition Collateral”),5 which Prepetition Liens (a) secure all of the Prepetition Obligations;

(b) are not subject to any contest, avoidance, recharacterization, subordination (whether

equitable, contractual or otherwise) (except as expressly set forth in subclause (c) below),

recovery, reduction, attachment, recoupment, disallowance, impairment, rejection, attack, effect,

counterclaim, cross-claim, set-off, offset, challenge, defense or any other claim (as defined in the

Bankruptcy Code) of any kind, cause of action or any other challenge of any nature under the

Bankruptcy Code or any other applicable law or regulation or otherwise; and (c) are and remain

senior in priority over any and all other liens on and security interests in the Prepetition

Collateral, subject only to valid, perfected and unavoidable liens permitted under the Prepetition

Loan Documents to the extent that such liens or security interests are senior to or pari passu with

the Prepetition Liens (a “Permitted Encumbrance”);

5
  For the avoidance of doubt, the definition of “Prepetition Collateral” shall specifically exclude all (i) amounts
payable in connection with any agreement by a donor, grantor or other Person to donate or otherwise contribute
funds to a Debtor if the use of such funds to be donated is restricted by such Person or applicable state law to a
purpose other than the Project (the “Restricted Amounts”), and (ii) Excluded Property. Person, Debtor, Project and
Excluded Property have the same meaning ascribed to them in that certain Third Amended and Restated Security
Agreement dated as of March 21, 2019 (the “Security Agreement”), by and among BSA and Arrow, as debtors,
JPM, in its capacity as collateral agent, JPM, in its capacity as the lender under the Credit Agreements, and as holder
under the Bond Agreements.

                                                          8
              Case 20-10343-LSS           Doc 5    Filed 02/18/20       Page 45 of 88




               (ix)    the Prepetition Secured Parties duly perfected the Prepetition Liens in the

Prepetition Collateral by, among other things, filing financing statements, and, where necessary,

possessing the relevant instruments, certificates, or other property;

               (x)     the aggregate value of the Prepetition Collateral exceeds the aggregate

amount of the Prepetition Obligations;

               (xi)    as of the Petition Date, other than as expressly permitted under the

Prepetition Loan Documents, there were no liens on or security interests in the Prepetition

Collateral other than the Prepetition Liens;

               (xii)   the Debtors have waived, discharged and released any right they may have

to challenge the Prepetition Obligations and the Prepetition Liens on the Prepetition Collateral,

and to assert any offsets, set-offs, recoupments, defenses, claims, objections, challenges of any

kind, causes of action and/or choses of action against the Prepetition Secured Parties, with

respect to the Prepetition Obligations, the Prepetition Liens, or the Prepetition Collateral;

               (xiii) any payments made on account of the Prepetition Obligations before the

Petition Date were (a) payments out of the Prepetition Collateral, and/or (b) made in the ordinary

course of business and did not diminish any property otherwise available for distribution to

unsecured creditors;

               (xiv)   all of the Debtors’ cash, including the cash in their deposit accounts and

other accounts, wherever located, whether as original collateral or proceeds of other Prepetition

Collateral, constitutes Cash Collateral (as defined below) and is Prepetition Collateral of the

Prepetition Secured Parties; provided, however, the definitions of “Cash Collateral” and

“Prepetition Collateral” shall specifically exclude all Restricted Amounts and Excluded Property

(as defined in the Security Agreement);

                                                  9
              Case 20-10343-LSS          Doc 5    Filed 02/18/20    Page 46 of 88




               (xv)    the Debtors admit, stipulate, acknowledge and agree that the Prepetition

Secured Parties may credit bid the full amount of (or any portion of) the Prepetition Obligations;

               (xvi)   none of the Prepetition Secured Parties constitutes a control person or

insider of the Debtors by virtue of any of the actions taken by any of them in respect of or in

connection with (a) making the decision to consent to the use of Cash Collateral; (b) extending

other financial accommodations to the Debtors under this Interim Order; (c) making the decision

to make the loans and financial accommodations under the Prepetition Loan Documents; (d)

administering the loans and financial accommodations extended under the Prepetition Loan

Documents; (e) extending other financial accommodations to the Debtors under the Prepetition

Loan Documents; and (f) making the decision to collect the indebtedness and obligations of the

Debtors, the Prepetition Secured Parties shall not be considered to be exercising control over any

operations of the Debtors or acting in any way as a responsible person, or as an owner or

operator under any applicable law; and

               (xvii) the Prepetition Secured Parties are entitled, pursuant to sections 361,

362(c)(2), 363(e), 364(d)(l) and 507 of the Bankruptcy Code, to adequate protection of their

respective interests in the Prepetition Collateral, including the Cash Collateral, to the extent of

any diminution in the value of the Prepetition Collateral occurring from and after the Petition

Date, in exchange for (a) the use of Cash Collateral, (b) the subordination of the Prepetition

Obligations to the Carve-Out, and (c) the imposition of the automatic stay pursuant to section

362 of the Bankruptcy Code.

       F.      Cash Collateral. For purposes of this Interim Order, the term “Cash Collateral”

shall mean and include all “cash collateral,” as defined in section 363 of the Bankruptcy Code, in

or on which the Prepetition Secured Parties have a lien, security interest or other interest

                                                 10
              Case 20-10343-LSS         Doc 5    Filed 02/18/20     Page 47 of 88




(including, without limitation, any adequate protection liens or security interests), and shall

include, without limitation:

               (i)     all cash proceeds arising from the collection, sale, lease or other

disposition, use or conversion of any property, insurance policies insuring any property, or in or

on which the Prepetition Secured Parties have a lien or a replacement lien, whether as part of the

Prepetition Collateral or pursuant to an order of the Court or applicable law or otherwise, and

whether such property has been converted to cash, existed as of the commencement of these

Chapter 11 Cases, or arose or was generated thereafter;

               (ii)    all of the respective deposits, refund claims and rights in retainers of the

Debtors on which the Prepetition Secured Parties have a lien or replacement lien, whether as part

of the Prepetition Collateral or pursuant to an order of the Court or applicable law or otherwise;

and

               (iii)   the proceeds of any sale of Prepetition Collateral in connection with any

sale consummated prior to entry of the Interim Order;

               (iv)    provided, however, the definition of “Cash Collateral” shall specifically

exclude all Restricted Amounts and Excluded Property (as defined in the Security Agreement).

       G.      Findings Regarding the Prepetition Secured Parties’ Consent to Use of Cash

Collateral. The Prepetition Secured Parties have consented to the adequate protection and the

subordination of their liens and superpriority claims to the Carve-Out provided for in this Interim

Order; provided, however, that the respective consents of the Prepetition Secured Parties to

subordinate their liens and superpriority claims to the Carve-Out, the use of the Prepetition

Collateral (including Cash Collateral), and the sufficiency of the respective adequate protection

provided for herein are expressly conditioned upon the entry of this Interim Order; provided,

                                                11
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 48 of 88




further, that such consents shall be of no further force and effect in the event this Interim Order

is not entered (or is entered and subsequently vacated).

       H.      Necessity of Relief Requested. The Debtors have an immediate and critical need

to continue to use the Prepetition Collateral (including Cash Collateral) in order to permit,

among other things, the orderly continuation of the operation of their organization, to maintain

business relationships with vendors, suppliers and customers, to make payroll, to make capital

expenditures, and to satisfy other working capital and operational needs, in each such case in

accordance with the terms of this Interim Order, including in accordance with the Budget (as

defined below).6 The access of the Debtors to sufficient working capital and liquidity through

the use of Cash Collateral and other Prepetition Collateral is necessary to preserve and maintain

the going concern value of the Debtors’ estates and is vital to the Debtors’ reorganization efforts.

Without the use of Cash Collateral, the Debtors would likely not have sufficient liquidity to

continue to operate their organization. Entry of this Interim Order will preserve the assets of

each Debtor’s estate and its value and is in the best interests of the Debtors, their creditors, and

their estates. The Adequate Protection Liens, the Adequate Protection Superpriority Claims, and

the Adequate Protection Payments (each as defined below) provided herein are consistent with

and authorized by the Bankruptcy Code. Absent authorization to immediately access and use

Cash Collateral, the Debtors, the estates, and their creditors would suffer immediate and

irreparable harm.

       I.      Sections 506(c) and 552(b) Waivers.         In light of (i) the Prepetition Secured

Parties’ agreement to subordinate their liens and superpriority claims to the Carve-Out, (ii) the

Prepetition Secured Parties’ consent to use of their Cash Collateral, and (iii) the Budget covering




                                                12
                   Case 20-10343-LSS             Doc 5      Filed 02/18/20        Page 49 of 88




anticipated administrative costs projected by the Debtors, the Prepetition Secured Parties are

entitled to, subject only to and effective upon entry of the Final Order, a waiver of (a) any

“equities of the case” claims under section 552(b) of the Bankruptcy Code, (b) the provisions of

section 506(c) of the Bankruptcy Code, and (c) the equitable doctrine of “marshalling” or any

similar doctrine.

           J.       Exercise of Debtors’ Business Judgment. Based on the Motion, the First Day

Declaration, and the record presented to the Court at the Interim Hearing, the terms on which the

Debtors may continue to use the Prepetition Collateral (including Cash Collateral) pursuant to

this Interim Order are fair and reasonable and reflect the Debtors’ exercise of prudent business

judgment consistent with their fiduciary duties.

           K.       Final Hearing. At the Final Hearing, the Debtors will seek final approval of the

relief requested in the Motion on a final basis pursuant to the Final Order, notice of which Final

Hearing will be provided in accordance with this Interim Order.

           L.       Immediate and Irreparable Harm. Good cause has been shown for immediate

entry of this Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the

Local Rules. Absent granting the relief set forth in this Interim Order, the Debtors and their

estates will be immediately and irreparably harmed. Entry of this Interim Order and the use of

Prepetition Collateral, including Cash Collateral, in accordance with this Interim Order are in the

best interests of the Debtors, their estates and their creditors. The terms of this Interim Order are

fair and reasonable under the circumstances, reflect the Debtors’ exercise of prudent business

judgment consistent with fiduciary duties and are supported by reasonably equivalent value and

fair consideration.


6
    For clarity, all references in the Interim Order to the Budget shall refer to the Budget subject to any applicable
                                                          13
                 Case 20-10343-LSS           Doc 5    Filed 02/18/20   Page 50 of 88




        Based on the foregoing, the Motion, the First Day Declaration, and the record made

before the Court at the Interim Hearing, and good and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.       Motion Granted.          The Motion is GRANTED, and the Debtors’ use of Cash

Collateral and other Prepetition Collateral on an interim basis is authorized, subject to the terms

and conditions of this Interim Order.

        2.       Authorization to Use Cash Collateral. The Debtors are hereby authorized, subject

to the terms and conditions of this Interim Order and compliance with the Budget, to use all Cash

Collateral; provided that (a) the Prepetition Secured Parties are granted the adequate protection

as hereinafter set forth and (b) except on the terms, conditions and limitations of this Interim

Order, the Debtors shall be enjoined and prohibited from at any time using the Cash Collateral

absent further order of the Court.

        3.       Budget. The Debtors and the Prepetition Secured Parties have agreed to an initial

budget attached hereto as Exhibit 1, including a 13-week cash flow forecast setting forth all

projected cash receipts and cash disbursements on a weekly basis (the “Budget”). The Budget

includes and contains the Debtors’ reasonable estimate of all operational receipts and all

operational disbursements, fees, costs, and other expenses that will be payable, incurred, and/or

accrued by any of the Debtors during the period covered by the Budget. The Agent shall have no

obligation to permit the use of Cash Collateral, and the Debtors shall have no authority to use

Cash Collateral, hereunder other than in accordance with the Budget, subject to the Permitted

Variance (as defined below), and as set forth in this Interim Order. The Prepetition Secured

Parties (i) may assume the Debtors will comply with the Budget, (ii) shall have no duty to


Permitted Variance (as defined herein).
                                                     14
              Case 20-10343-LSS         Doc 5    Filed 02/18/20     Page 51 of 88




monitor such compliance and (iii) shall not be obligated to pay (directly or indirectly from the

Prepetition Collateral) any unpaid expenses incurred or authorized to be incurred pursuant to the

Budget, except the Carve-Out as permitted in this Interim Order.

       4.      Permitted Variance. Notwithstanding the Budget, so long as no Event of Default

(as defined below) has occurred, the Debtors shall be authorized to use Cash Collateral with

respect to the Budget subject to all disbursements other than Allowed Professional Fees (as

defined below), a permitted positive variance that would not cause the total operating

disbursements of the Debtors (a) for the immediately preceding four (4) weeks (excluding

Allowed Professional Fees) to be greater than one-hundred fifteen percent (115%) of the then-

current Budget over the corresponding time period (the “Period Variance”) and (b) for the

cumulative period from the Petition Date through the proceeding Friday to be greater than the

Cumulative Dollar Cap (defined below) as compared to the sum of the then-current Budget for

each week during the same period, first measured on the first Friday five (5)weeks following the

entry of this Interim Order, and then every four (4) weeks thereafter (each such variance

representing a “Permitted Variance”). For the purposes of this Order, the “Cumulative Dollar

Cap” shall be equal to (x) $10.0 million plus (y) starting at the 16th week following the Petition

Date, an additional $2.5 million added every four (4) weeks.

       5.      Adequate Protection of Prepetition Secured Parties. Pursuant to sections 361,

362, 363(c)(2), 363(e), and 507 of the Bankruptcy Code, the Prepetition Secured Parties are

entitled to adequate protection of its interests in the Prepetition Collateral, including the Cash

Collateral, in an amount equal to the aggregate actual diminution in the value of the Prepetition

Secured Parties’ interests in the Prepetition Collateral (including Cash Collateral) from and after

the Petition Date, if any, for any reason provided for under the Bankruptcy Code, including,

                                                15
              Case 20-10343-LSS          Doc 5    Filed 02/18/20      Page 52 of 88




without limitation, any such diminution resulting from the depreciation, sale, lease, or use by the

Debtors (or other decline on value) of the Prepetition Collateral (including Cash Collateral,

whether pursuant to the Budget or otherwise), the subordination of their liens on the Prepetition

Collateral and superpriority claims to the Carve-Out pursuant to this Interim Order and the

Prepetition Loan Documents, or the imposition of the automatic stay pursuant to section 362 of

the Bankruptcy Code (each, an “Adequate Protection Claim”); provided that the avoidance of the

Prepetition Secured Parties’ interests in Prepetition Collateral shall not constitute diminution in

the value of such Prepetition Secured Parties’ interests in Prepetition Collateral. As adequate

protection of the Adequate Protection Claim, the Prepetition Secured Parties are hereby granted

the following (collectively, the “Adequate Protection Obligations”):

               (i)     Adequate Protection Liens. Pursuant to sections 361 and 363(e) of the

Bankruptcy Code, as adequate protection against any actual diminution (if any) in value of the

Prepetition Collateral, including Cash Collateral, effective as of the Petition Date and perfected

without the need for execution by the Debtors or the recordation or other filing by the Prepetition

Secured Parties of security agreements, control agreements, pledge agreements, financing

statements, mortgages or other similar documents, or the possession or control by the Prepetition

Agent of any Adequate Protection Collateral (as defined below), the Prepetition Agent is hereby

granted, for the ratable benefit of the Prepetition Secured Lender, solely to the extent of any

actual diminution in value, if any, of the Prepetition Collateral, as security for the payment of the

Adequate Protection Obligations, valid, binding, continuing, enforceable, fully perfected, first

priority senior replacement liens on and security interests in (collectively, the “Adequate

Protection Liens”) any and all tangible and intangible pre- and postpetition property of the

Debtors, whether existing before, on or after the Petition Date, together with any proceeds

                                                 16
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 53 of 88




thereof, including, without limitation, any and all cash and any investment of such cash,

inventory, accounts receivable, other rights to payment whether arising before or after the

Petition Date, contracts, properties, plants, fixtures, machinery, equipment, general intangibles,

goods, investment property, documents, instruments, securities, chattel paper, interests in

leaseholds, real properties, deposit accounts, securities accounts, patents, copyrights, trademarks,

trade names, rights under license agreements and other intellectual property, capital stock of

subsidiaries, wherever located, and the proceeds, products, rents and profits of the foregoing,

whether arising under section 552(b) of the Bankruptcy Code or otherwise, of all the foregoing

(collectively, the “Adequate Protection Collateral”), provided, that “Adequate Protection

Collateral” shall specifically exclude all Restricted Amounts and Excluded Property (as defined

in the Security Agreement). Subject to and effective upon entry of the Final Order, the Adequate

Protection Collateral shall also include, without limitation, the proceeds of any claims and causes

of action of the Debtors arising under sections 502(d), 544, 545, 547, 548, 549, 550 and 553 of

the Bankruptcy Code and any other avoidance or similar action under the Bankruptcy Code or

similar state law (collectively, the “Avoidance Actions”); provided, however, that the Adequate

Protection Collateral shall not include any Avoidance Actions of the Debtors.

               (ii)    The Adequate Protection Liens shall be junior only to (a) the Carve-Out

(as defined herein), and (b) any Permitted Encumbrance. The Adequate Protection Liens shall

otherwise be senior to all other security interests in, liens on, or claims against any of the

Adequate Protection Collateral.

               (iii)   Subject in all respects to the Carve-Out (as defined herein), the Adequate

Protection Liens shall not be subject to sections 506(c) (upon entry of the Final Order), 510, 549,

550, or 551 of the Bankruptcy Code. The Adequate Protection Liens shall be enforceable against

                                                17
              Case 20-10343-LSS        Doc 5     Filed 02/18/20    Page 54 of 88




and binding upon the Debtors, their estates and any successors thereto, including, without

limitation, any trustee or other estate representative appointed in the Debtors’ Chapter 11 Cases,

or any case under chapter 7 of the Bankruptcy Code upon the conversion of any of the Debtors’

Chapter 11 Cases, or in any other proceedings superseding or related to any of the foregoing

(each, a “Successor Case”).

               (iv)   Adequate Protection Superpriority Claims.        The Adequate Protection

Obligations due to the Prepetition Agent shall constitute allowed superpriority administrative

expense claims against the Debtors in the amount of any actual diminution (if any) in value of

the Prepetition Collateral, including Cash Collateral, as provided in section 507(b) of the

Bankruptcy Code, with priority in payment over any and all unsecured claims and administrative

expense claims against the Debtors, now existing or hereafter arising, of any kind or nature

whatsoever, including, without limitation, administrative expenses of the kinds specified in or

ordered pursuant to sections 105, 326, 327, 328, 330, 331, 361, 362, 363, 364, 365, 503(a),

503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 552(b), 726, 1113, 1114 and any other provision

of the Bankruptcy Code, and shall at all times be senior to the rights of the Debtors and any

successor trustee or creditor in these Chapter 11 Cases or any Successor Case (the “Adequate

Protection Superpriority Claims”), subject and subordinate only to the Carve-Out (as defined

herein).

               (v)    Payment of Prepetition and Postpetition Interest. The Debtors shall pay to

the Prepetition Agent for the benefit of the Prepetition Secured Lender all accrued and unpaid

interest (including, for the avoidance of doubt, interest accruing and becoming due after the

Petition Date) at the non-default rates and consistent with the ordinary course interest payment

dates set forth in each respective Prepetition Loan Document.

                                               18
              Case 20-10343-LSS        Doc 5     Filed 02/18/20    Page 55 of 88




               (vi)   Prepetition Agent Fees and Expenses. As additional adequate protection,

the Prepetition Agent shall receive from the Debtors, for the benefit of the Prepetition Secured

Lender, current cash payments of all reasonable and documented prepetition and postpetition

fees and expenses payable to the Prepetition Secured Parties under the Prepetition Loan

Documents, including, but not limited to, the reasonable and documented prepetition and

postpetition fees and disbursements of legal counsel, financial advisors and other consultants.

Payment of all such professional fees and expenses shall not be subject to allowance by the Court

but shall be subject to the following process. At the same time such invoices are delivered to the

Debtors, the professionals for the Prepetition Secured Parties shall deliver a copy of their

respective invoices to counsel for any official committee appointed in these cases pursuant to

section 1102 of the Bankruptcy Code (a “Creditors’ Committee”) and the office of the United

States Trustee (the “U.S. Trustee”). The invoices for such fees and expenses shall not be required

to comply with any U.S. Trustee guidelines related to the payment of fees and expenses of

retained estate professionals, may be in summary form only, and shall not be subject to

application or allowance by the Court. Any objections raised by the Debtors, the U.S. Trustee, or

the Creditors’ Committee with respect to such invoices within ten (10) business days of receipt

thereof will be resolved by the Court (absent prior consensual resolution thereof). Pending such

resolution, the undisputed portion of any such invoice shall be promptly paid by the Debtors.

Except as otherwise ordered by the Court in the event an objection is timely filed, such fees and

expenses shall not be subject to any setoff, defense, claim, counterclaim, or diminution of any

type, kind, or nature whatsoever.

       6.      Reporting. Other than the requirement to provide an “Annual Audit” pursuant to

section 5.01(a) of the Credit Agreements and section 6.1(a)(i) of the Bond Agreements, the

                                               19
              Case 20-10343-LSS         Doc 5    Filed 02/18/20     Page 56 of 88




Debtors shall comply with the reporting requirements set forth in the Prepetition Loan

Documents, and the Debtors shall provide the following additional reporting to the Prepetition

Secured Parties:

               (i)    On or before the last business day of every fourth calendar week starting

on the first Friday five (5) weeks following the entry of this Interim Order, an updated Budget

(the “Proposed Budget”) with respect to the Debtors for the current calendar week then ended

and the immediately following consecutive 12 weeks (collectively, 13 weeks), set forth on a

weekly basis. Each Proposed Budget provided to the Prepetition Secured Parties shall be of no

force and effect unless and until it is approved by the Prepetition Secured Parties and, until such

approval is given, the prior Budget shall remain in effect. Each Proposed Budget shall become

the Budget five (5) days after delivery by the Debtors to the Prepetition Secured Parties if

approved in accordance with the foregoing (and the Prepetition Secured Parties shall be deemed

to have approved the Proposed Budget upon the passage of five (5) days with no objection). Any

such Proposed Budget, upon the approval of the Prepetition Secured Parties shall become, as of

the date of such approval or such determination and for the period of time covered thereby, the

Budget, and shall prospectively replace any prior Budget. If the Debtors and the Prepetition

Secured Parties are unable to agree on a Proposed Budget’s terms, the Debtors reserve the right

to seek an expedited hearing with the Court to resolve such disagreement. In that event, the

Prepetition Secured Parties shall not oppose the request for expedited consideration provided that

any such hearing is held on not less than 48 hours’ notice to the Prepetition Secured Parties. In

the event of any dispute regarding the terms of a Proposed Budget, the Debtors and the

Prepetition Secured Parties reserve any and all rights under the Bankruptcy Code or applicable

law;

                                                20
               Case 20-10343-LSS        Doc 5    Filed 02/18/20    Page 57 of 88




               (ii)    on or before the fifth (5th) business day following every fourth calendar

week, starting the first Friday five (5) weeks following the entry of this Interim Order, a report

(each a “Variance Report”), in each case certified by a “Financial Officer” (as defined in the

2019 RCF Agreement) of BSA, showing (x) for the four-week period ended the preceding Friday

(the “Test Period”), the cumulative actual “Total Cash Receipts,” “Total Third Party

Disbursements Excluding Professional Fees” and “Net Cash Flow Excluding Professional Fees”;

and (y) the variance (as a percentage) of the amounts set forth in clause (x) from the amounts set

forth in then-applicable Budget;

               (iii)   on each Friday following entry of this Interim Order, a report showing the

actual cash receipts and disbursements for the week ending the preceding Friday;

               (iv)    all financial reports, forecasts and all other financial documentation,

pleadings and other filings that are reasonably requested by the Prepetition Secured Parties or

their representatives and agents;

               (v)     all such information that is afforded to the Creditors’ Committee and/or

the Creditors’ Committee’s respective legal or financial advisors (other than information subject

to the confidentiality procedures to protect abuse victims as described in the Debtors’ Motion for

Entry of an Order (I) Authorizing the Filing of a List of (A) Counsel Representing the Largest

Numbers of Abuse Victims and (B) the Unsecured Creditors of the Debtors, (II) Authorizing

Special Noticing and Confidentiality Procedures to Protect Abuse Victims, (III) Authorizing and

Approving Procedures for Providing Notice of Commencement, and (IV) Granting Related

Relief); and

               (vi)    in addition to, and without limiting, whatever rights to access the

Prepetition Secured Parties have under the Prepetition Loan Documents, upon reasonable notice,

                                                21
                Case 20-10343-LSS        Doc 5     Filed 02/18/20     Page 58 of 88




at reasonable times during normal business hours, the Debtors shall (a) permit representatives of

the Prepetition Secured Parties to visit and inspect any of their respective properties, to examine

and make abstracts or copies from any of their respective books and records, to tour the Debtors’

business premises and other properties, and (b) cause their representatives and agents to make

themselves reasonably available to discuss the Debtors’ affairs, financial condition, properties,

business, operations and accounts with the representatives and agents of the Prepetition Secured

Parties.

           7.   Cash Management. Subject to the Debtors’ cash management order entered by

the Court, the Debtors are authorized and directed to maintain their cash management system in a

manner consistent with this Interim Order, and any order of this Court approving the

maintenance of the Debtors’ cash management system; provided, however, that such order is and

remains at all times on terms and conditions reasonably acceptable to the Prepetition Secured

Parties.

           8.   Requests for Further Adequate Protection. Nothing in this Interim Order shall be

deemed to limit, abridge, waive or otherwise affect (a) any right of the Prepetition Secured

Parties to request at any time that the Court provide different, additional or further adequate

protection of their interests in the Prepetition Collateral (including Cash Collateral) or to seek

different, additional, or further adequate protection in the event the Prepetition Secured Parties

contend that the adequate protection provided herein is inadequate or (b) the ability of the

Debtors or any other party in interest to oppose any such relief.

           9.   Continuation of Prepetition Liens. Subject to the Challenge Rights set forth in

Paragraph 19, until the Prepetition Secured Parties are Paid in Full, all liens and security interests

of the Prepetition Secured Parties (including, without limitation, the Adequate Protection Liens)

                                                 22
              Case 20-10343-LSS          Doc 5    Filed 02/18/20      Page 59 of 88




shall remain valid and enforceable with the same continuing priority as described herein. The

term “Paid in Full” or “Payment in Full” means (a) all of the Prepetition Obligations and

Adequate Protection Obligations have been indefeasibly paid in full in cash and completely

satisfied (including the cash collateralization of any letters of credit); and (ii) the Prepetition

Agent and Prepetition Secured Lender shall receive a release from each Debtor and the

Creditors’ Committee (if any) of and from all demands, actions, causes of action, suits,

covenants, contracts, controversies, agreements, promises, sums of money, accounts, bills,

reckonings, damages, and any and all other claims, counterclaims, defenses, rights of set-off,

demands and liabilities in form and substance acceptable to the Prepetition Secured Parties.

       10.     Modification of Automatic Stay. The automatic stay under section 362(a) of the

Bankruptcy Code is hereby modified to the extent necessary to effectuate all of the terms and

provisions of this Interim Order, including, without limitation, to: (a) permit the Debtors to grant

the Adequate Protection Liens and Adequate Protection Superpriority Claims; (b) permit the

Debtors to perform such acts as the Prepetition Secured Parties may request to assure the

perfection and priority of the liens granted herein; (c) permit the Debtors to incur all liabilities

and obligations to the Prepetition Secured Parties under this Interim Order; (d) authorize the

Debtors to pay, and the Prepetition Secured Parties to retain and apply, any payments made in

accordance with the terms of this Interim Order; and (e) permit the Prepetition Secured Parties to

exercise all rights and remedies provided for hereunder.

       11.     Perfection of Adequate Protection Liens.

               (i)     The Prepetition Secured Parties are hereby authorized, but not required, to

file or record financing statements, trademark filings, copyright filings, patent filings, mortgages,

deeds of trust, notices of lien or similar instruments in any jurisdiction, or take possession of or

                                                 23
                 Case 20-10343-LSS       Doc 5    Filed 02/18/20      Page 60 of 88




control over cash or securities, or take any other action in order to validate and perfect the

Adequate Protection Liens. Whether or not the Prepetition Secured Parties shall, in its sole

discretion, choose to file such financing statements, trademark filings, copyright filings, patent

filings, mortgages, deeds of trust, notices of lien or similar instruments, or take possession of or

control over any cash, securities or any other property of the Debtors, or take any action that

otherwise may be required under federal, state or local law in any jurisdiction to validate and

perfect a security interest or lien, in any such case, the Adequate Protection Liens shall be

deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge,

dispute or subordination (subject to the priorities set forth in this Interim Order), at the time and

on the date of entry of this Interim Order or thereafter. Upon the reasonable request of any of the

Prepetition Secured Parties, the Prepetition Secured Parties (at the Debtors’ cost and expense)

and the Debtors, without any further consent of any party, are authorized to take, execute, deliver

and file such instruments (in each case, without representation or warranty of any kind) to enable

the Prepetition Secured Parties to further validate, perfect, preserve and enforce the Adequate

Protection Liens. All such documents will be deemed to have been recorded and filed as of the

Petition Date.

                 (ii)   A certified copy of this Interim Order (or the notice of the filing hereof)

may, in the discretion of the Prepetition Secured Parties, be filed with or recorded in filing or

recording offices in addition to or in lieu of such financing statements, mortgages, deeds of trust,

notices of lien or similar instruments, and all filing offices are hereby authorized to accept such

certified copy of this Interim Order or notice for filing and/or recording, as applicable. The

automatic stay of section 362(a) of the Bankruptcy Code shall be modified to the extent




                                                 24
              Case 20-10343-LSS           Doc 5    Filed 02/18/20      Page 61 of 88




necessary to permit the Prepetition Secured Parties to take all actions, as applicable, referenced

in this Paragraph 11(ii) and Paragraph 11(i).

       12.     Termination of Cash Collateral Authorization. Subject to any applicable cure or

any notice period set forth below, if any, the Debtors’ right to use Cash Collateral shall terminate

(each, an “Event of Default,” and the date of any such Event of Default, the “Termination

Date”), without prior order of this Court or any further action by the Prepetition Secured Parties,

unless such Event of Default is waived by the Prepetition Agent (at the direction of the

Prepetition Secured Lender) in writing, on the earliest to occur of:

               (i)       the failure to obtain entry of the Final Order on or before thirty-five (35)

days after the entry of this Interim Order;

               (ii)      the date the Debtors file or otherwise support any motion, pleading, or

other document that materially, negatively affects the Prepetition Secured Parties, including

under a plan of reorganization, without the prior written consent of the Prepetition Secured

Parties; provided, that if, pursuant to a plan of reorganization, the Prepetition Obligations and

Adequate Protection Obligations are Paid in Full on the effective date of such plan, such consent

shall not be required;

               (iii)     any Debtor’s failure to comply with any of the material terms or

conditions of this Interim Order, including, but not limited to, (a) the use of Cash Collateral for

any purpose other than as permitted in this Interim Order, or (b) failure to comply with the

Budget (including any distributions in excess of the Permitted Variance that have not been

resolved and approved, in writing, by the Prepetition Agent);

               (iv)      the failure of the Debtors to make any payment under this Interim Order to

the Prepetition Agent within five (5) business days after such payment becomes due (other than

                                                  25
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 62 of 88




payments required under Paragraph 5(vi) of this Interim Order, which payments shall be made as

required therein);

               (v)     the date of the Debtors’ filing an application, motion, or other pleading

seeking to amend, modify, supplement, or extend this Interim Order without the prior written

consent of the Prepetition Secured Parties;

               (vi)    this Interim Order ceases, for any reason (other than by reason of the

express written agreement by the Prepetition Secured Parties or the supersession of this Interim

Order by the Final Order), to be in full force and effect in any material respect, or any Debtor so

asserts in writing, or the Adequate Protection Liens or Adequate Protection Superpriority Claims

created by this Interim Order cease in any material respect to be enforceable and of the same

effect and priority purported to be created hereby or any Debtor so asserts in writing;

               (vii)   the Court shall have entered an order reversing, amending, supplementing,

staying, vacating, or otherwise modifying this Interim Order in a manner materially adverse to

the Prepetition Secured Parties without the consent of the Prepetition Agent and the Prepetition

Secured Parties;

               (viii) the date of an application, motion, or other pleading is filed by the Debtors

for the approval of any superpriority claim or any lien in these Chapter 11 Cases that is pari

passu with or senior to the Adequate Protection Superpriority Claims, or the Adequate Protection

Liens without the prior written consent of the Prepetition Secured Parties;

               (ix)    the date any of the Debtors files any pleading or commences any action

against the Prepetition Secured Parties challenging the validity or enforceability of the

Prepetition Obligations or the Prepetition Liens or seeking to avoid, disallow, subordinate, or

recharacterize any claim, lien, or interest held by any of the Prepetition Secured Parties arising

                                                26
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 63 of 88




under or related to the Prepetition Obligations; provided, however, that the Termination Date

shall not be deemed to occur if the Debtors seek approval of debtor in possession financing,

including, without limitation, debtor in possession financing which primes existing liens, that

provides for Payment in Full of the Prepetition Obligations and Adequate Protection Obligations,

unless the Prepetition Agent and Prepetition Secured Lender provide prior written consent for

financing that does not provide for Payment in Full of the Prepetition Obligations and Adequate

Protection Obligations;

               (x)     the date (a) any court enters an order dismissing the Chapter 11 Cases,

converting the Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, appointing a

trustee, responsible officer, or examiner with expanded powers relating to the operation of the

organization in the Chapter 11 Cases, or terminating the Debtors’ exclusivity under Bankruptcy

Code section 1121, unless consented to in writing by the Prepetition Agent and the Prepetition

Secured Lender, or (b) the Debtors apply for, consent to, acquiesce in any such dismissal,

conversion, or appointment;

               (xi)    the Court shall have entered an order granting relief from the automatic

stay to the holder or holders of any security interest to permit foreclosure (or the granting of a

deed in lieu of foreclosure or the like) on any of the Prepetition Collateral or Adequate Protection

Collateral which has an aggregate value in excess of $5,000,000; and

               (xii)   the filing of any pleading by any Debtor in support of (in any such case by

way of any motion or other pleading filed with the Court or any other writing to another party in

interest executed by or on behalf of any such Debtor) any other person’s opposition to any

motion filed in the Court by the Prepetition Agent or the Prepetition Secured Lender seeking

confirmation of the amount of its claims or the validity or enforceability of the Prepetition Liens

                                                27
              Case 20-10343-LSS          Doc 5    Filed 02/18/20      Page 64 of 88




or the Adequate Protection Liens, except with regard to good faith disputes over the payment of

expenses and fees; provided, however, that the Termination Date shall not be deemed to occur if

the Debtors seek approval of debtor in possession financing, including, without limitation, debtor

in possession financing which primes existing liens, that provides for Payment in Full of the

Prepetition Obligations and Adequate Protection Obligations, unless the Prepetition Agent and

Prepetition Secured Lender provide prior written consent for financing that does not provide for

Payment in Full of the Prepetition Obligations and Adequate Protection Obligations.

       13.     Rights and Remedies upon the Event of Default.               Immediately upon the

occurrence and during the continuation of an Event of Default, notwithstanding the provisions of

Bankruptcy Code section 362, without any application, motion, or notice to, hearing before, or

order from the Court, but subject to the terms of this Interim Order, the Prepetition Agent (at the

direction of the Prepetition Secured Lender) may provide notice (such notice, a “Termination

Notice”) that (a) any Adequate Protection Obligations determined by the Court to be due and

owing as of the delivery of the Termination Notice, if any, shall become due and payable, (b) the

application of the Carve-Out has occurred through the delivery of a Carve-Out Trigger Notice,

and/or (c) interest shall accrue at the default rate set forth in the applicable Prepetition Loan

Documents. Unless otherwise ordered by this Court, the automatic stay in the Chapter 11 Cases

otherwise applicable to the Prepetition Secured Parties is hereby modified so that five (5)

business days after the date a Termination Notice is delivered (the “Remedies Notice Period”),

the Prepetition Secured Parties shall be entitled to exercise their rights and remedies to the extent

available in accordance with the applicable Prepetition Loan Documents, this Interim Order, or

applicable law with respect to the Debtors’ use of Cash Collateral, including setting-off amounts

in any account of the Debtors maintained with the Prepetition Agent or with respect to which the

                                                 28
              Case 20-10343-LSS        Doc 5     Filed 02/18/20    Page 65 of 88




Prepetition Agent controls pursuant to a deposit account control agreement to the extent

necessary for payment of the Adequate Protection Obligations determined by the Court to be due

and payable as of the delivery of the Termination Notice. During the Remedies Notice Period,

the Debtors, any Creditors’ Committee, and/or any party in interest shall be entitled to seek an

emergency hearing within the Remedies Notice Period with the Court and the Prepetition

Secured Parties shall not oppose such emergency hearing; provided, however, that to the extent

that the Debtors or any Creditors’ Committee seek an emergency hearing for a purpose other

than contesting whether an Event of Default has occurred or is continuing or for the contested

use of Cash Collateral, the professional fees and expenses incurred by the Debtors or the

Creditors’ Committee shall not be paid from Cash Collateral.         Except as set forth in this

Paragraph or otherwise ordered by the Court prior to the expiration of the Remedies Notice

Period, after the Remedies Notice Period, the Debtors shall waive their right to and shall not be

entitled to seek relief, including, without limitation, under Bankruptcy Code section 105, to the

extent such relief would in any way impair or restrict the rights and remedies of the Prepetition

Secured Parties under this Interim Order. Unless the Court orders otherwise, the automatic stay,

as to the Prepetition Secured Parties (solely with respect to the use of Cash Collateral to the

extent permitted hereunder) shall automatically be terminated at the end of the Remedies Notice

Period without further notice or order. Upon expiration of the Remedies Notice Period, the

Prepetition Secured Parties shall be permitted to exercise all remedies set forth herein, in the

Prepetition Loan Documents, and as otherwise available at law without further order of or

application or motion to this Court consistent with this Interim Order; provided, that the

Prepetition Secured Parties shall be permitted to exercise remedies to the extent available solely

with respect to the Debtors’ use of Cash Collateral. Notwithstanding anything to the contrary

                                               29
              Case 20-10343-LSS          Doc 5    Filed 02/18/20      Page 66 of 88




herein, upon the declaration of an Event of Default, the delivery of a Termination Notice, the

expiration of the Remedies Notice Period or the occurrence of the Termination Date, all of the

rights, remedies, benefits, and protections provided to the Prepetition Secured Parties under this

Interim Order shall survive. Neither section 105 of the Bankruptcy Code nor any other provision

of the Bankruptcy Code or applicable law shall be utilized to prohibit the exercise, enjoyment

and enforcement of any rights, benefits, privileges and remedies set forth in this Paragraph.

       14.     Carve-Out. Subject to the terms and conditions contained in this Paragraph and

each subparagraph thereof, each of the Prepetition Liens, Adequate Protection Liens, and

Adequate Protection Superpriority Claims shall be subject and subordinate to payment of the

Carve-Out solely in the event a Carve-Out Trigger Notice is delivered.

               (i)     As used in this Interim Order, the “Carve-Out” means the sum of (a) all

fees required to be paid to the Clerk of the Court and to the Office of the United States Trustee

under section 1930(a) of title 28 of the United States Code plus interest at the statutory rate

(without regard to the notice set forth in (c) below); (b) all reasonable fees and expenses up to

$10,000 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the

notice set forth in (c) below) or 1104(a); (c) to the extent allowed at any time, whether by interim

order, procedural order, or otherwise, all unpaid fees, disbursements, costs, and expenses accrued

or incurred by persons or firms retained by the Debtors or any Creditors’ Committee

(collectively, the “Professional Persons”) whose retention is approved by this Court pursuant to

section 327, 328, 363, or 1103 of the Bankruptcy Code (collectively, the “Allowed Professional

Fees”) at any time before delivery by the Prepetition Agent of a Carve-Out Trigger Notice (or

thereafter if the application to retain such professional was pending as of the date of delivery of a

Carve-Out Trigger Notice), whether allowed by the Court prior to or after delivery of a Carve-

                                                 30
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 67 of 88




Out Trigger Notice and, with respect to Allowed Professional Fees payable to persons or firms

retained by the Debtors or any Creditors’ Committee, subject to the aggregate limits on such

Professional Fees as set forth in the Budget; and (d) Professional Fees in an aggregate amount

not to exceed $1.75 million incurred the first day following delivery by the Prepetition Agent of

the Carve-Out Trigger Notice, to the extent allowed at any time, whether by interim order,

procedural order, or otherwise (the amounts set forth in clause (d) being the “Carve-Out Trigger

Notice Cap”); provided, that nothing herein shall be construe to impair the ability of any party to

object to the fees, expenses, costs, disbursements, reimbursements, or compensation described in

clauses (a) through (d) above, on any grounds. For purposes of the foregoing, “Carve-Out

Trigger Notice” shall mean a written notice delivered by email by the Prepetition Agent to the

Debtors, the Debtors’ counsel, the U.S. Trustee, and counsel to any Creditors’ Committee, which

notice may be delivered only upon the occurrence and during the continuation of an Event of

Default, stating expressly that the Carve-Out Trigger Notice Cap has been invoked.

               (ii)    On the day on which the Carve-Out Trigger Notice is delivered to the

Debtors (the “Carve-Out Trigger Date”), the Carve-Out Trigger Notice shall constitute a demand

to the Debtors to utilize all cash on hand as of such date and any available cash thereafter held by

any Debtor to fund a reserve (the “Pre-Carve-Out Trigger Notice Reserve”) in an amount equal

to the then-unpaid amounts of Professional Fees. The Debtors shall deposit and hold in trust the

Pre-Carve-Out Trigger Notice Reserve in a segregated account at the Debtors to pay such

then-unpaid Professional Fees prior to any and all other claims (the “Professional Fees

Account”), provided, however, that the Debtors shall not be authorized to use the funds in such

account once deposited for any purpose other than as set forth in this Paragraph. On the Carve-

Out Trigger Date, the Carve-Out Trigger Notice shall also constitute a demand to the Debtors to

                                                31
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 68 of 88




utilize all cash on hand as of such date and any available cash thereafter held by any Debtors,

after funding the Pre-Carve-Out Trigger Notice Reserve to fund a reserve (the “Carve-Out

Trigger Notice Cap Reserve,” and, together with the Pre-Carve-Out Trigger Notice Reserve, the

“Carve-Out Reserves”) in an amount equal to the Carve-Out Trigger Notice Cap. The Debtors

shall deposit and hold in trust the Carve-Out Trigger Notice Cap Reserve in the Professional

Fees Account to pay such Professional Fees benefiting from the Carve-Out Trigger Notice Cap

prior to any and all other claims, provided, however, that the Debtors shall not be authorized to

use the funds in such account once deposited for any purpose other than as set forth in this

Paragraph. All funds in the Pre-Carve-Out Trigger Notice Reserve shall be used first to pay the

obligations set forth in clauses (a) through (c) of the definition of Carve-Out in Paragraph 14(i)

above (the “Pre-Carve-Out Amounts”), but not, for the avoidance of doubt, the Carve-Out

Trigger Notice Cap Reserve, until paid in full, and then, to the extent excess funds are in the Pre-

Carve-Out Notice Reserve, to pay the Prepetition Agent for the benefit of the Prepetition Secured

Lender, unless all Adequate Protection Obligations have been indefeasibly paid in full, in cash,

in which case any excess funds shall be paid to the Prepetition Secured Parties, in accordance

with their rights and priorities as of the Petition Date. All funds in the Carve-Out Trigger Notice

Cap Reserve shall be first used to pay the obligations set forth in clause (d) of the definition of

Carve-Out set forth in Paragraph 14(i) above (the “Post-Carve-Out Amounts”), and then, to the

extent excess funds are in the Carve-Out Trigger Notice Cap Reserve, to pay the Prepetition

Agent for the benefit of the Prepetition Secured Lender, unless all Adequate Protection

Obligations have been indefeasibly paid in full, in cash, in which case any excess funds shall be

paid to the Prepetition Secured Parties, in accordance with their rights and priorities as of the

Petition Date. Notwithstanding anything to the contrary in the Prepetition Loan Documents or

                                                32
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 69 of 88




the Interim Order, following delivery of a Carve-Out Trigger Notice, the Prepetition Agent shall

not sweep or foreclose on cash (including cash received as a result of the sale or other disposition

of any assets) of the Debtors until the Carve-Out Reserves have been fully funded, but shall have

a security interest in any residual interest in the Carve-Out Reserves, with funds paid first to the

Prepetition Agent for the benefit of the Prepetition Secured Lender, unless all Adequate

Protection Obligations have been indefeasibly paid in full, in case, in which case any such excess

shall be paid to the Prepetition Secured Parties, in accordance with their rights and priorities as

of the Petition Date. Further, notwithstanding anything to the contrary in this Interim Order,

(a) the failure of the Carve-Out Reserves to satisfy in full the Professional Fees shall not affect

the priority of the Carve-Out, and (b) the Carve-Out Reserves shall serve as a limitation only on

the amount of Professional Fees that may be paid from such Carve-Out Reserves, and in no way

shall the Approved Budget, the Carve-Out, the Carve-Out Trigger Notice Cap, the Carve-Out

Reserves or any of the foregoing be construed as a cap or limitation on the amount of

Professional Fees that a party in interest may seek to be paid by the Debtors in these Chapter 11

Cases.

               (iii)   After the delivery to the Debtors of a Carve-Out Trigger Notice, any

payment or reimbursement made on or in respect of any Post-Carve-Out Amounts (excluding

any incurred and unpaid professional fees and expenses of the Prepetition Secured Lenders

payable pursuant to this Interim Order) in an aggregate amount not in excess of the amounts

accrued or paid for each such professional as set forth in the Budget, shall permanently reduce

the Carve-Out on a dollar-for-dollar basis.

               (iv)    Notwithstanding anything to the contrary herein, the Carve-Out shall be

senior to all liens and claims granted under this Interim Order, including the Adequate Protection

                                                33
              Case 20-10343-LSS            Doc 5    Filed 02/18/20     Page 70 of 88




Liens, the Adequate Protection Superpriority Claims, and any and all other liens or claims

securing the Prepetition Obligations.

               (v)        None of the Prepetition Secured Parties shall be responsible for the direct

payment or reimbursement of any fees or disbursements of any retained professionals, any

Creditors’ Committee, the U.S. Trustee, or the Clerk of this Court (or of any other entity)

incurred in connection with the Chapter 11 Cases or any Successor Case, and nothing in this

Interim Order or otherwise shall be construed to obligate such parties in any way to (a) pay such

compensation to or to reimburse such expenses or (b) assure that the Debtors have sufficient

funds on hand to pay any of the foregoing.

       15.     Limitation on Charging Expenses against Collateral. Nothing contained in this

Interim Order shall be deemed a consent by the Prepetition Secured Parties to any charge, lien,

assessment, or claim against the Prepetition Collateral, or the Adequate Protection Liens, or

otherwise. Subject only to and effective upon entry of the Final Order, except to the extent of the

Carve-Out, no costs or expenses of administration which have been or may be incurred in these

Chapter 11 Cases or any Successor Case at any time shall be surcharged against, and no person

may seek to surcharge any costs or expenses of administration against the Prepetition Secured

Parties, or any of the Prepetition Obligations, the Carve-Out, or the Prepetition Collateral,

pursuant to sections 105 or 506(c) of the Bankruptcy Code or otherwise, without the prior written

consent of the Prepetition Secured Parties.          No action, inaction or acquiescence by the

Prepetition Secured Parties shall be deemed to be or shall be considered evidence of any alleged

consent to a surcharge against the Prepetition Secured Parties, the Prepetition Obligations, or the

Prepetition Collateral.




                                                   34
              Case 20-10343-LSS          Doc 5    Filed 02/18/20      Page 71 of 88




       16.     Equities of the Case Waiver. Subject only to and effective upon entry of the Final

Order, the Prepetition Secured Parties shall be entitled to all of the rights and benefits of section

552(b) of the Bankruptcy Code, and no person may assert an “equities of the case” claim under

section 552(b) of the Bankruptcy Code against the Prepetition Secured Parties with respect to

proceeds, product, offspring or profits of any of the Prepetition Collateral.

       17.     Payments Free and Clear. In the event of any sale, lease, transfer, license, or

other disposition of property of the Debtors that constitutes Prepetition Collateral, the Debtors

are authorized to pay the proceeds to the Prepetition Agent without further order of this Court up

to the full amount of the Prepetition Obligations. Any and all proceeds remitted, subject only to

the Carve-Out and any Challenge Proceeding (as described in (Paragraph 20), to the Prepetition

Agent pursuant to the terms of this Interim Order or any subsequent order of this Court shall be

received free and clear of any claim, charge, assessment or other liability, including, without

limitation, but subject to entry of the Final Order, any such claim or charge arising out of or

based on, directly or indirectly, section 506(c) of the Bankruptcy Code or the “equities of the

case” exception of section 552(b) of the Bankruptcy Code.

       18.     No Marshaling. Subject only to and effective upon entry of the Final Order, the

Prepetition Secured Parties shall not be subject to the equitable doctrine of “marshaling” or any

other similar doctrine with respect to any of the Prepetition Collateral, and proceeds of the

Prepetition Collateral shall be received and applied pursuant to this Interim Order the Prepetition

Loan Documents notwithstanding any other agreement or provision to the contrary. Without

limiting the generality of the immediately preceding sentence, no party shall be entitled, directly

or indirectly, to direct the exercise of remedies or seek (whether by order of this Court or




                                                 35
              Case 20-10343-LSS          Doc 5       Filed 02/18/20   Page 72 of 88




otherwise) to marshal or otherwise control the disposition of the Prepetition Collateral after an

Event of Default.

       19.     Effect of Stipulations on Third Parties. Each of the Debtors’ Stipulations and

each of the Debtors’ other admissions, agreements and releases contained in this Interim Order,

including, without limitation, in Paragraph E of this Interim Order, shall be binding upon each of

the Debtors and any successor(s) thereto (including, without limitation, any chapter 7 or chapter

11 trustee or examiner appointed or elected for any of the Debtors) under all circumstances and

for all purposes upon entry of this Interim Order.

       20.     Each of the Debtors’ Stipulations and each of the Debtors’ other admissions,

agreements and releases contained in this Interim Order, including, without limitation, in

Paragraph E of this Interim Order, shall be binding upon all other parties in interest, including,

without limitation, any statutory or non-statutory committees appointed or formed in these cases

(including a Creditors’ Committee, if any) and any other person or entity acting or seeking to act

on behalf of the Debtors’ estates, including any chapter 7 or chapter 11 trustee or examiner

appointed or elected for any of the Debtors, in all circumstances and for all purposes unless: (a)

such Creditors’ Committee or any other party in interest, in each case with requisite standing, has

filed (subject to the limitations contained herein, including, inter alia, in this Paragraph) by no

later than a date that is the later of (i) in the case of a party in interest with requisite standing

other than any Committee, 75 days after entry of this Interim Order; (ii) in the case of a

Creditors’ Committee, 60 days after the filing of notice of appointment of the Creditors’

Committee; (iii) with respect to any Challenge Proceeding (as defined below) against the

Prepetition Secured Parties, any such later date agreed to in writing by the Prepetition Secured

Parties in its sole discretion; or (iv) any such later date ordered by the Court for cause shown

                                                 36
              Case 20-10343-LSS         Doc 5    Filed 02/18/20     Page 73 of 88




after notice and an opportunity to be heard, provided that such order is entered before the

expiration of any applicable period as set forth in clauses (i) through (iii) of this sentence (the

“Challenge Period”) a contested matter, adversary proceeding or other action or “claim” (as

defined in the Bankruptcy Code), (A) contesting, objecting or otherwise challenging the

admissions, stipulations, findings or releases included in the Debtors’ Stipulations and this

Interim Order, (B) contesting, objecting or otherwise challenging the amount, validity,

perfection, enforceability, priority or extent of the Prepetition Obligations or the Prepetition

Liens (including, but not limited to, those under sections 506, 544, 547, 548, 549, 550, and/or

552 of the Bankruptcy Code), (C) contesting, objecting or otherwise challenging the right of the

Prepetition Secured Parties to credit bid, up to the full amount of the Prepetition Obligations, in

any sale of the Prepetition Collateral, in each case pursuant to section 363(k) of the Bankruptcy

Code, without the need for further Court order authorizing the same and whether any such sale is

effectuated through section 363(k) or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee

under section 725 of the Bankruptcy Code or otherwise, or (D) otherwise asserting or

prosecuting any action for preferences, fraudulent transfers or conveyances, other avoidance

power claims (whether pursuant to Chapter 5 of the Bankruptcy Code or otherwise) or any other

claims, counterclaims or causes of action, objections, contests, defenses, setoffs, offsets or

recoupments, whether arising at law or equity against the Prepetition Secured Parties or its

respective subsidiaries, officers, directors, managers, principals, employees, agents, financial

advisors, attorneys, accountants, investment bankers, consultants, representatives and other

professionals and the respective successors and assigns thereof, in each case solely in their

respective capacities as such (collectively, the “Representatives”), and solely in their capacities

as Representatives of the Prepetition Secured Parties, in connection with (1) the prepetition

                                                37
               Case 20-10343-LSS         Doc 5     Filed 02/18/20      Page 74 of 88




business relationship between or conduct of the Prepetition Secured Parties with the Debtors, (2)

the actions or inactions of the Prepetition Secured Parties arising out of or related to the

Prepetition Obligations or otherwise, including, without limitation, any claim against the

Prepetition Secured Parties in the nature of an “equitable subordination,” “lender liability,”

“deepening insolvency” or “control person” liability, or (3) matters related to the Prepetition

Loan Documents, the Prepetition Obligations, the Prepetition Liens and the Prepetition Collateral

((A), (B), (C) and (D) collectively, a “Challenge Proceeding”); and (b) there is a final and non-

appealable order in favor of the plaintiff in any such timely filed Challenge Proceeding.

       21.     If no such Challenge Proceeding is filed during the Challenge Period or the Court

does not rule in favor of the plaintiff in any such proceeding, then: (a) the Debtors’ Stipulations,

admissions, agreements and releases contained in this Interim Order, including, without

limitation, those contained in Paragraph E of this Interim Order, shall be binding on all parties in

interest, including, without limitation, any Creditors’ Committee or any trustee appointed in

these Chapter 11 Cases or any Successor Case; (b) the obligations of the Debtors under the

Prepetition Loan Documents, including the Prepetition Obligations, shall constitute fully allowed

secured claims within the meaning of Section 506 of the Bankruptcy Code not subject to defense,

claim, counterclaim, recharacterization, subordination, offset or avoidance, for all purposes in

these Chapter 11 Cases and any Successor Case; (c) the Prepetition Liens shall be deemed to

have been, as of the Petition Date, legal, valid, binding, perfected, security interests and liens, not

subject to recharacterization, subordination, avoidance or other defense; and (d) the Prepetition

Obligations and the Prepetition Liens (including all payments made to or for the benefit of the

Prepetition Secured Parties pursuant to, or otherwise authorized by, the Prepetition Loan

Documents or this Interim Order or otherwise, whether made prior to, on, or after the Petition

                                                  38
                Case 20-10343-LSS        Doc 5    Filed 02/18/20     Page 75 of 88




Date) shall not be subject to any other or further claim or challenge by any Creditors’

Committee, any non-statutory committees appointed or formed in these Chapter 11 Cases, or any

other party in interest acting or seeking to act on behalf of the Debtors’ estates and any defenses,

claims, causes of action, counterclaims and offsets by any Creditors’ Committee, any non-

statutory committees appointed or formed in these Chapter 11 Cases, or any other party acting or

seeking to act on behalf of the Debtors’ estates, whether arising under the Bankruptcy Code or

otherwise, against the Prepetition Secured Parties and their Representatives arising out of or

relating to the Prepetition Loan Documents shall be deemed forever waived, released, and

barred.

          22.   If any such Challenge Proceeding is timely filed during the Challenge Period,

(i) any claim or action that is not brought shall forever be barred, and (ii) each of the Debtors’

Stipulations and each of the Debtors’ other admissions and agreements contained in this Interim

Order, including, without limitation, those contained in Paragraph E of this Interim Order, shall

nonetheless remain binding and preclusive on any Creditors’ Committee and on any other person

or entity, except to the extent that such stipulations, admissions, and agreements were

successfully challenged in such Challenge Proceeding as set forth in a final, non-appealable

order of a court of competent jurisdiction. Nothing in this Interim Order vests or confers on any

Person (as defined in the Bankruptcy Code), including any Creditors’ Committee or any non-

statutory committees appointed or formed in these cases, standing or authority to pursue any

claim or cause of action belonging to the Debtors or their estates, including, without limitation,

Challenge Proceedings with respect to the Prepetition Loan Documents, the Prepetition

Obligations, or the Prepetition Liens.




                                                 39
              Case 20-10343-LSS          Doc 5    Filed 02/18/20      Page 76 of 88




       23.     Restriction on Use of Funds. Notwithstanding anything herein or in any other

order by this Court to the contrary, no Cash Collateral, Prepetition Collateral, proceeds, products,

or offspring of any of the foregoing or any portion of the Carve-Out may be used to (except to

the extent otherwise expressly agreed in writing by the Prepetition Agent in response to a written

request from the Debtors specifying the proposed use) pay any claims for services rendered by

any of the professionals retained by the Debtors, any creditor or party in interest, any committee

(including any Creditors’ Committee), any trustee appointed under these Chapter 11 Cases or

any Successor Case, or any other person, party, or entity (or to pay any professional fees and

disbursements in connection therewith) to: (a) apply to the Bankruptcy Court for authority to

approve superpriority claims or grant liens or security interests in the Prepetition Collateral and

Cash Collateral, or any portion thereof that are senior to, or on parity with, the Prepetition Liens,

unless the Prepetition Obligations, and claims granted to the Prepetition Secured Parties under

this Interim Order, as applicable, have been Paid in Full or otherwise agreed to in writing by the

Prepetition Secured Parties; (b) to prevent, hinder or otherwise delay the Prepetition Secured

Parties’ assertion, enforcement or realization on the Prepetition Collateral, including Cash

Collateral, and liens, claims and rights granted to the Prepetition Secured Parties under this

Interim Order, in accordance with the Prepetition Loan Documents or this Interim Order; (c) to

seek to modify any of the rights and remedies granted to the Prepetition Secured Parties under

this Interim Order or the Prepetition Loan Documents; (d) to pay any amount on account of any

claims arising prior to the Petition Date unless such payments are provided for in the Budget and

approved by an order of this Court that is in form and substance reasonably satisfactory to the

Prepetition Agent; (e) investigate, assert, join, commence, support or prosecute any action or

claim, counter-claim, action, proceeding, application, motion, objection, defense, or other

                                                 40
              Case 20-10343-LSS          Doc 5     Filed 02/18/20     Page 77 of 88




contested matter seeking any order, judgment, determination or similar relief against the

Prepetition Secured Parties or their respective officers, directors, employees, agents, attorneys,

affiliates, assigns, or successors, with respect to any transaction, occurrence, omission, or action,

including, without limitation, (i) any avoidance actions or other actions arising under chapter 5 of

the Bankruptcy Code, (ii) any action relating to any act, omission or aspect of the relationship

between the Prepetition Secured Parties, on the one hand, and the Debtors or any of their

affiliates, on the other, (iii) any action with respect to the validity and extent of the Prepetition

Obligations, or the validity, extent, and priority of the Prepetition Liens or the Adequate

Protection Liens, (iv) any action seeking to invalidate, set aside, avoid or subordinate, in whole

or in part, the Prepetition Liens or the Adequate Protection Liens granted under this Order, (v)

except to contest the occurrence of any Event of Default as permitted in Paragraph 12, any action

that has the effect of preventing, hindering or delaying (whether directly or indirectly) the

Prepetition Secured Parties in respect of their liens and security interests in the Cash Collateral or

the Prepetition Collateral, (vi) pay any fees or similar amounts to any person to purchase the

Prepetition Secured Parties’ interests in any of the Debtors’ assets without the prior written

consent of the Prepetition Secured Parties, unless such person consummates or otherwise closes

the purchase of the Prepetition Secured Parties’ interests in any of the Debtors’ assets, or

(vii) use or seek to use Cash Collateral unless otherwise permitted hereby, without the prior

written consent of the Prepetition Secured Parties; or (f) for objecting to, contesting, delaying,

preventing, hindering or otherwise interfering with in any way with the exercise of rights or

remedies by the Prepetition Secured Parties with respect to any Prepetition Collateral, including

Cash Collateral, after the occurrence of an Event of Default; provided that, notwithstanding

anything to the contrary in this Paragraph, any Creditors’ Committee may use Prepetition

                                                 41
              Case 20-10343-LSS          Doc 5     Filed 02/18/20     Page 78 of 88




Collateral, including Cash Collateral, and the proceeds thereof to investigate (i) the claims and

liens of the Prepetition Secured Parties, solely to the extent set forth in this Paragraph (but not to

prepare, initiate, litigate, prosecute, object to, or otherwise challenge any of the foregoing) and

(ii) potential claims, counterclaims, causes of action, or defenses against the Prepetition Secured

Parties, solely to the extent set forth in this Paragraph (but not to prepare, initiate, litigate,

prosecute, object to, or otherwise challenge any of the foregoing); provided further that no more

than an aggregate of $50,000 of the Prepetition Collateral, including Cash Collateral, and the

proceeds thereof may be used by any Creditors’ Committee, in respect of the investigations set

forth in the preceding proviso (the “Investigation Budget”).

       24.     Release.     The release, discharge, waivers, settlements, compromises, and

agreements set forth in this Paragraph shall be deemed effective upon entry of this Interim Order

and subject only to the challenge rights set forth in Paragraph 19 above. The Debtors forever and

irrevocably (a) release, discharge, and acquit the Prepetition Secured Parties, and each of their

respective former, current or future officers, employees, directors, agents, representatives,

owners, members, partners, financial advisors, legal advisors, shareholders, managers,

consultants, accountants, attorneys, affiliates, and predecessors in interest (collectively, the

“Releases”) of and from any and all claims, demands, liabilities, responsibilities, disputes,

remedies, causes of action, indebtedness, and obligations, of every type arising prior to the

Petition Date, including, without limitation, any claims arising from any actions relating to any

aspect of the relationship between the Prepetition Secured Parties and the Debtors and their

affiliates including any equitable subordination claims or defenses, with respect to or relating to

the Prepetition Obligations, the Prepetition Liens, the Prepetition Loan Documents, the Debtors’

attempts to restructure the Prepetition Obligations, any and all claims and causes of action

                                                 42
              Case 20-10343-LSS         Doc 5    Filed 02/18/20     Page 79 of 88




arising under title 11 of the United States Code, and any and all claims regarding the validity,

priority, perfection or avoidability of the liens or secured claims of the Prepetition Secured

Parties; and (b) waive any and all defenses (including, without limitation, offsets and

counterclaims of any nature or kind) as to the validity, perfection, priority, enforceability and

non-avoidability of the Prepetition Obligations and the Prepetition Liens.

       25.     Prohibition on Granting of Additional Liens and Interests, Use of Prepetition

Collateral. No liens, claims, interests or priority status, other than the Carve-Out and the

Permitted Encumbrances, having a lien or administrative priority superior to or pari passu with

that of the Adequate Protection Superpriority Claim, the Prepetition Liens, or the Adequate

Protection Liens shall be granted while any portion of the Prepetition Obligations remain

outstanding, or any commitment under the Prepetition Loan Documents remains in effect,

without the prior written consent of the Prepetition Secured Parties. Nothing in this Interim

Order shall authorize, other than in the ordinary course of the Debtors’ business, the sale,

transfer, lease, encumbrance, or other disposition of any assets of the Debtors or their estates

without the prior written consent of the Prepetition Secured Parties (and no such consent or

direction shall be implied from any other action, inaction, or acquiescence by any Prepetition

Secured Party or any order of this Court), except as permitted in the Prepetition Loan Documents

and this Interim Order, and approved by the Court to the extent required under applicable

bankruptcy law; provided, however, that the Termination Date shall not be deemed to occur if

the Debtors seek approval of debtor in possession financing, including, without limitation, debtor

in possession financing which primes existing liens, that provides for Payment in Full of the

Prepetition Obligations and Adequate Protection Obligations, unless the Prepetition Agent and




                                                43
              Case 20-10343-LSS          Doc 5    Filed 02/18/20      Page 80 of 88




Prepetition Secured Lender provide prior written consent for financing that does not provide for

Payment in Full of the Prepetition Obligations and Adequate Protection Obligations.

       26.     Maintenance of Letters of Credit. Following entry of this Interim Order, the

Debtors shall be authorized, but not directed, to (a) maintain and extend letters of credit issued

under the Credit Agreements on an uninterrupted basis, in accordance with the practices and

procedures in effect before the Petition Date and subject to the terms and conditions of the Credit

Agreements, and to take all actions reasonably appropriate with respect thereto; provided that, in

respect of any letter of credit in respect of which the Debtors are seeking to extend such letter of

credit’s term, the Debtors shall obtain the written consent of Prepetition Secured Parties in

respect of such extension; and (b) obtain new letters of credit to replace or backstop such existing

letters of credit and to cash collateralize such new letters of credit, and to take all actions

reasonably appropriate with respect thereto; provided, that, for the avoidance of doubt, no such

new letters of credit shall be issued under the Credit Agreements. If any existing letter of credit

under the Credit Agreements is drawn, any resulting obligation that is not paid by the Debtors

shall constitute joint and several allowed administrative expense priority claims against the

Debtors as provided for in sections 503(b) and 507(a)(2) of the Bankruptcy Code.

       27.     Binding Effect of Interim Order. Subject to Paragraph 20, immediately upon

entry by this Court (notwithstanding any applicable law or rule to the contrary), the terms and

provisions of this Interim Order, including all findings herein, shall be binding upon all parties in

interest in these Chapter 11 Cases, including, without limitation, the Debtors, the Prepetition

Secured Parties, all other creditors of the Debtors, any Creditors’ Committee, and each of their

respective successors and assigns (including, without limitation, any trustee, examiner with

expanded powers, responsible officer, estate administrator or representative, or similar person

                                                 44
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 81 of 88




appointed in a case for any Debtor under any chapter of the Bankruptcy Code) and shall inure to

the benefit of the Debtors, the Prepetition Secured Parties, and their respective successors and

assigns.

       28.     Survival. The provisions of this Interim Order and any actions taken pursuant

hereto shall survive entry of any order (a) confirming any plan of reorganization in any of these

Chapter 11 Cases; (b) converting any of these cases to a case under chapter 7 of the Bankruptcy

Code; (c) dismissing any of these cases or any Successor Case; or (d) pursuant to which this

Court abstains from hearing any of the cases or any Successor Case. Notwithstanding the entry

of any such order, the terms and provisions of this Interim Order, including the claims, liens,

security interests and other protections granted to the Prepetition Secured Parties pursuant to this

Interim Order, shall continue in these cases, in any Successor Case, or following dismissal of

these cases or any Successor Case, and shall maintain their priority as provided by this Interim

Order and not be modified, altered or impaired in any way, whether by act or omission, until all

of the Prepetition Obligations and Adequate Protection Obligations have been Paid in Full,

notwithstanding the occurrence of an Event of Default or any earlier termination of the Debtors’

authorization to use the Prepetition Collateral, including Cash Collateral.

       29.     Limitation of Liability. Subject to entry of the Final Order, and solely in the

Prepetition Secured Parties’ capacity as a lender under the Prepetition Loan Documents, in

determining to permit the use of Cash Collateral, making and administering the loans and

financial accommodations extended under the Prepetition Loan Documents, extending other

financial accommodations to the Debtors under this Interim Order and the Prepetition Loan

Documents, or in exercising any rights or remedies as and when permitted pursuant to this

Interim Order or the Prepetition Loan Documents, as applicable, the Prepetition Secured Parties

                                                45
                 Case 20-10343-LSS       Doc 5     Filed 02/18/20     Page 82 of 88




(in their capacity as such) or any successor of any of the foregoing shall not (a) be deemed to be

in “control” of the operations of the Debtors or any of their affiliates; (b) owe any fiduciary duty

to the Debtors, their respective creditors, shareholders or estates; and (c) be deemed to be acting

as a “Responsible Person” or “Owner” or “Operator” with respect to the operation or

management of the Debtors or any of their affiliates (as such terms or similar terms are used in

the United States Comprehensive Environmental Response, Compensation and Liability Act, 29

U.S.C. §§ 9601, et seq., as amended, or any similar federal or state statute). Furthermore,

nothing in this Interim Order or the Prepetition Loan Documents or any other documents related

thereto shall in any way be construed or interpreted to impose or allow the imposition upon the

Prepetition Secured Parties, or any successor of any of the foregoing, of any liability for any

claims arising from the prepetition or postpetition activities of the Debtors or any of their

subsidiaries affiliates in the operation of their businesses or in connection with their restructuring

efforts.

           30.   Insurance. To the extent any of the Prepetition Secured Parties are listed as loss

payee under the Debtors’ insurance policies, and if the Prepetition Secured Parties receive any

proceeds, they shall distribute any proceeds recovered or received in respect of any such

insurance policies, to the extent such proceeds are proceeds of Prepetition Collateral, to pay the

Prepetition Obligations, subject to the terms of the Prepetition Loan Documents. The Debtors

shall maintain insurance on the Prepetition Collateral in amounts, for the risks, and by the

entities as required under the Prepetition Loan Documents.

           31.   No Waiver. Other than as provided for in this Interim Order, nothing in this

Interim Order shall not be construed in any way as a waiver or relinquishment of any rights that




                                                 46
              Case 20-10343-LSS         Doc 5     Filed 02/18/20     Page 83 of 88




the Debtors or the Prepetition Secured Parties may have to bring or be heard on any matter

brought before this Court.

       32.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law and shall take effect and be fully enforceable, nunc pro tunc to the Petition Date,

immediately upon entry hereof. Notwithstanding any Bankruptcy Rule, any Local Rule, any

Federal Rule of Civil Procedure, or other applicable law, this Interim Order shall be immediately

effective and enforceable upon its entry and there shall be no stay of execution or effectiveness

of this Interim Order.

       33.     Proofs of Claim.     Neither the Prepetition Agent nor the Prepetition Secured

Lender shall be required to file proofs of claim in any of the Debtors’ Chapter 11 Cases or a

Successor Case for any claim allowed herein. The Debtors’ Stipulations shall be deemed to

constitute a timely filed proof of claim for the Prepetition Agent and the Prepetition Secured

Lender upon approval of this Interim Order, and the Prepetition Agent and the Prepetition

Secured Lender shall be treated under section 502(a) of the Bankruptcy Code as if they filed a

proof of claim. Notwithstanding any order entered by the Court in relation to the establishment

of a bar date in any of the Debtors’ Chapter 11 Cases or a Successor Case to the contrary, the

Prepetition Agent and the Prepetition Secured Lender are hereby authorized and entitled, in their

sole discretion, but not required, to file (and amend and/or supplement, as they see fit) a proof of

claim and/or aggregate proofs of claim in each of these Chapter 11 Cases or a Successor Case for

any claim allowed herein.

       34.     No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any party, creditor, equity holder, other entity

or any direct, indirect or incidental beneficiary other than (a) the Prepetition Secured Parties and

                                                47
              Case 20-10343-LSS          Doc 5     Filed 02/18/20     Page 84 of 88




their respective Representatives, (b) the Debtors, and (c) the respective successors and assigns of

each of the foregoing.

       35.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

       36.     Rights Reserved. Notwithstanding anything herein to the contrary, the entry of

this Interim Order is without prejudice to, and does not constitute a waiver of, expressly or

implicitly (a) the Prepetition Secured Parties’ rights to pursue any and all rights and remedies

under the Bankruptcy Code, the Prepetition Loan Documents or any other applicable agreement

or law, or seek any other or supplemental relief in respect of the Debtors, including the right to

seek new, different or additional adequate protection, as applicable, or the Debtors’ or any other

party in interest’s rights to oppose such relief, or (b) any of the rights and remedies of the

Debtors, the Prepetition Secured Parties, or any other party in interest under the Prepetition Loan

Documents or other applicable agreement, the Bankruptcy Code or applicable nonbankruptcy

law.

       37.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003, and 6004,

in each case to the extent applicable, are satisfied by the contents of the Motion.

       38.     Necessary Action. The Debtors are authorized to take all such actions as are

necessary or appropriate to implement the terms of this Interim Order.

       39.     Retention of Jurisdiction.     The Court shall retain jurisdiction to enforce the

provisions of this Interim Order, and this Court shall retain jurisdiction over all matters

pertaining to the implementation, interpretation and enforcement of this Interim Order, including

following confirmation and consummation of any chapter 11 plan for any one or more of the

Debtors.

                                                 48
              Case 20-10343-LSS        Doc 5     Filed 02/18/20    Page 85 of 88




       40.     Final Hearing. The Final Hearing on the Motion shall be held on __________,

2020 at ___:___ __.m., prevailing Eastern Time. Any objections or responses to entry of a final

order (the “Final Order”) on the Motion shall be filed no later than 4:00 p.m., prevailing Eastern

Time, on ____________, 2020 (the “Objection Deadline”) and served on the following parties:

(i) the Debtors, Boy Scouts of America, 1325 West Walnut Hill Lane, Irving, Texas 75038, Attn:

Steven P. McGowan; (ii) proposed counsel to the Debtors, Sidley Austin LLP, 787 Seventh

Avenue, New York, New York 10019, Attn: Jessica C.K. Boelter and Charles M. Persons, and

One South Dearborn, Chicago, Illinois 60603, Attn: Matthew E. Linder; (iii) proposed co-

counsel to the Debtors, Morris, Nichols, Arsht & Tunnell LLP, 1201 North Market Street, 16th

Floor, P.O. Box 1347, Wilmington, Delaware 19899-1347, Attn: Derek C. Abbott; (iv) the U.S.

Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware 19801, Attn: David

Buchbinder and Hannah M. McCollum; (v) counsel to the prepetition Future Claimants’

Representative, Young Conaway Stargatt & Taylor, LLP, Rodney Square, 1000 North King

Street, Wilmington, Delaware 19801, Attn: Robert S. Brady and Edwin J. Harron; (vi) counsel

to JPMorgan Chase Bank, N.A., Norton Rose Fulbright US LLP, 2200 Ross Avenue, Dallas,

Texas 75201-7932, Attn: Louis R. Strubeck and Kristian W. Gluck; (vii) representatives of the

prepetition Ad Hoc Committee of Local Councils, Wachtell, Lipton, Rosen & Katz, 51 West

52nd Street, New York, New York 10019, Attn: Richard G. Mason and Joseph C. Celentino;

(viii) counsel to the prepetition ad hoc group of attorneys representing significant numbers of

abuse victims, Pachulski, Stang, Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los

Angeles, California 90067, Attn: James I. Stang; (ix) counsel to the County Commission of

Fayette County (West Virginia), Steptoe & Johnson PLLC, Chase Tower – 8th Floor, 707

Virginia Street East, Charleston, West Virginia 25301, Attn: John Stump; (x) counsel to any

                                               49
              Case 20-10343-LSS         Doc 5      Filed 02/18/20    Page 86 of 88




statutory committee appointed in these chapter 11 cases; and (xi) any party that has requested

notice pursuant to Bankruptcy Rule 2002.

       41.     Service of the Interim Order. The Debtors shall promptly serve copies of this

Interim Order (which shall constitute adequate notice of the Final Hearing, including, without

limitation, notice that the Debtors will seek approval at the Final Hearing of a waiver of rights

under sections 506(c) and 552(b) of the Bankruptcy Code) to the parties having been given

notice of the Interim Hearing, to any party that has filed a request for notices with this Court and

to the Creditors’ Committee after the same has been appointed, or such Creditors’ Committee’s

counsel, if the same shall have been appointed.



Dated: ____________, 2020
Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




                                                  50
Case 20-10343-LSS   Doc 5   Filed 02/18/20   Page 87 of 88




                       Exhibit 1

                       Budget
 Boy Scouts of America
 13 - Week Cash Flow Forecast
 Through                 5/8/2020
                                                                               Week 1          Week 2          Week 3          Week 4          Week 5          Week 6          Week 7          Week 8          Week 9          Week 10        Week 11        Week 12        Week 13
 ($ in thousands)                                              Actual          Forecast        Forecast        Forecast        Forecast        Forecast        Forecast        Forecast        Forecast        Forecast        Forecast       Forecast       Forecast       Forecast
                                                              Wk Ending       Wk Ending       Wk Ending       Wk Ending       Wk Ending       Wk Ending       Wk Ending       Wk Ending       Wk Ending       Wk Ending       Wk Ending      Wk Ending      Wk Ending      Wk Ending      13-Week
 Week Ending                                                   2/7/20           2/14/20         2/21/20         2/28/20         3/6/20          3/13/20         3/20/20         3/27/20         4/3/20          4/10/20         4/17/20        4/24/20        5/1/20         5/8/20       Forecast
 Total Beginning Unrestricted Cash Balance - BSA             $    100,753     $   114,868     $    73,843     $     84,833    $     91,594    $   100,632     $    103,097    $    110,432    $    114,705    $    114,302    $   112,877    $   108,032    $   106,854    $   103,924    $ 114,868

 RECEIPTS
 Total Operating Receipts                                          22,089          10,577          12,679          15,610           12,946          11,356          12,619          11,095           6,975           6,360          7,373          7,078          7,678          5,259      127,605
 Transfers from Investments & Rest. Accounts, Net                       76          1,285             -             2,842              -               -               -             1,700             400             -              -              -            2,100            -          8,327
 Other Collections / Distributions                                    -               -               -               -                -               -               -               -               -               -              -              -              -              -            -
 Total Receipts                                                    22,165          11,862          12,679          18,452           12,946          11,356          12,619          12,795           7,375           6,360          7,373          7,078          9,778          5,259      135,932

 DISBURSEMENTS
 Total Trade AP                                                     (3,079)         (5,442)           (394)         (2,258)         (1,117)         (3,262)         (3,823)         (3,572)         (4,558)         (5,372)        (5,929)        (5,538)        (5,335)        (4,835)     (51,435)
 Total Payroll and Benefits                                           (735)         (7,208)           (295)         (3,789)           (749)         (4,824)           (757)         (3,769)         (1,530)         (1,609)        (5,734)        (1,838)        (4,729)        (2,205)     (39,039)
 Other Expenses                                                     (1,000)           (935)            -               -               -               -               -               -               -               -              -              -              -              -           (935)
 Total Operating Disbursements                                      (4,814)       (13,586)            (689)         (6,048)         (1,867)         (8,086)         (4,580)         (7,341)         (6,088)         (6,981)       (11,663)        (7,376)       (10,063)        (7,040)     (91,408)

 Net Operating Cash Flow                                           17,351           (1,723)        11,990          12,405           11,079           3,270           8,039           5,453           1,287            (621)        (4,290)          (298)          (285)        (1,781)      44,523

 NON-OPERATING CASH FLOWS
 GLIP (1)                                                             (608)       (31,050)             -            (4,100)           (100)           (100)           (100)           (100)           (100)           (100)          (100)          (100)          (100)          (100)     (36,150)
 Capex (BSA)                                                          (596)           (69)             -               -               -               -               -               -              (165)           (205)          (205)          (205)          (269)          (528)      (1,644)
 Capex (Summit) (2)                                                   (100)           (19)             -               -               -               -               -               -              (425)            -              -              -           (1,275)          (425)      (2,144)
 Interest and Principal                                             (1,003)           -                -               -               -               -               -               -               -               -              -              -              -              -            -
                                                                                                                                                                                                                                                                                                                Case 20-10343-LSS




 Restructuring Professionals (Pre-Filing)                             (931)        (8,164)             -               -               -               -               -               -               -               -              -              -              -              -         (8,164)
 Total Non-Operating Expenses                                       (3,237)       (39,301)             -            (4,100)           (100)           (100)           (100)           (100)           (690)           (305)          (305)          (305)        (1,644)        (1,053)     (48,102)

 BANKRUPTCY-RELATED DISBURSEMENTS
 Restructuring Professionals (Post-Filing)                             -               -               -               -               -               -               -               -               -               -              -             (325)          (250)           -           (575)
 Adequate Protection Payments                                          -               -               -               -              (830)            -               -               -              (500)            -              -              -             (500)           -         (1,830)
                                                                                                                                                                                                                                                                                                                Doc 5




 Pre-Petition Vendor Payments                                          -               -            (1,000)         (1,544)         (1,112)           (704)           (605)         (1,080)           (500)           (500)          (250)          (250)          (250)          (250)      (8,043)
 Total Bankruptcy Related Expenses                                     -               -            (1,000)         (1,544)         (1,942)           (704)           (605)         (1,080)         (1,000)           (500)          (250)          (575)        (1,000)          (250)     (10,448)

 Net Cash Flow Before Endowment Contributions                      14,114          (41,025)        10,990            6,761           9,037           2,466           7,334           4,274            (403)         (1,426)        (4,845)        (1,178)        (2,930)        (3,083)     (14,027)
 Funding Sources (Endowment Contributions)                             -               -               -               -               -               -               -               -                -               -             -              -              -              -            -
                                                   (3)
 Total Ending Unrestricted Cash Balance - BSA                $    114,868     $    73,843     $    84,833     $    91,594     $   100,632     $   103,097     $   110,432     $    114,705    $    114,302    $    112,877    $   108,032    $   106,854    $   103,924    $   100,841    $ 100,841

 Estimated Unrestricted Endowment Balance (4)                      53,804          53,804          53,804          53,804           53,804          53,804          53,804          53,804          53,804          53,804         53,804         53,804         53,804         53,804       53,804
 Estimated Unrestricted RBT Balance (4)                            65,283          65,283          65,283          65,196           65,196          65,196          65,196          65,196          65,250          65,250         65,250         65,250         65,305         65,305       65,305
Total Estimated Ending Unrestricted Liquidity - BSA               233,955         192,931         203,921         210,594         219,632         222,097         229,431          233,705         233,357         231,931        227,086        225,908        223,033        219,949      219,949
                                                                                                                                                                                                                                                                                                                Filed 02/18/20




 Footnotes:
 (1) GLIP disbursements include insurance renewal premium payments and related administrative expenses
 (2) Summit capital disbursements funded through restricted donations
 (3) Excludes approximately $63 million of cash, which is restricted for accounting purposes, in the L/C Cash Collateral Account that collateralizes a standby letter of credit. Includes both cash and money market funds
 (4) Investment balances are updated monthly for investment income
                                                                                                                                                                                                                                                                                                                Page 88 of 88




2/17/2020                                                                                                                                                                                                                                                                                              1 of 1
